      Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 1 of 37




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,
                                                 §
                                                 §
       Plaintiffs,
                                                 §
                                                 §    Civil Action No. 1:17-cv-00365-DAE-AWA
vs.
                                                 §
                                                 §
GRANDE COMMUNICATIONS
                                                 §
NETWORKS LLC,
                                                 §
                                                 §
       Defendant.
                                                 §
                                                 §
                                            EXHIBIT 4

                                 PLAINTIFFS’ EXHIBIT LIST

        Pursuant to Local Rule 16(e)-4 and this Court’s Order Setting Jury Selection/Trial and

 Related Deadlines (Dkt. 275), Plaintiffs submit their Exhibit List. Plaintiffs identify the exhibits

 they expect to offer, and exhibits they may offer if the need arises, separately. The Exhibit List

 does not include exhibits that Plaintiffs may introduce solely for impeachment purposes. Plaintiffs

 reserve the right to amend or supplement this list, including to identify additional exhibits in

 response to Defendant’s pretrial disclosures.



 Dated: January 28, 2020                      Respectfully submitted,

                                              By:     /s/ Andrew H. Bart
                                              Andrew H. Bart (admitted pro hac vice)
                                              Jacob L. Tracer (admitted pro hac vice)
                                              Jenner & Block
                                              919 Third Avenue
                                              New York, NY 10022
                                              Telephone: (212) 891-1600
                                              Facsimile: (212) 891-1699
                                              abart@jenner.com
                                              jtracer@jenner.com



                                                  1
Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 2 of 37




                               Jonathan E. Missner (admitted pro hac vice)
                               Robert B. Gilmore (admitted pro hac vice)
                               Philip J. O’Beirne (admitted pro hac vice)
                               Michael A. Petrino (admitted pro hac vice)
                               Kevin J. Attridge (admitted pro hac vice)
                               Stein Mitchell Beato & Missner LLP
                               901 15th Street, N.W., Suite 700
                               Washington, DC 20005
                               Telephone: (202) 737-7777
                               Facsimile: (202) 296-8312
                               jmissner@steinmitchell.com
                               rgilmore@steinmitchell.com
                               pobeirne@steinmitchell.com
                               mpetrino@steinmitchell.com
                               kattridge@steinmitchell.com

                               Daniel C. Bitting (State Bar No. 02362480)
                               Paige A. Amstutz (State Bar No. 00796136)
                               Scott Douglass & McConnico LLP
                               303 Colorado Street, Suite 2400
                               Austin, TX 78701
                               Telephone: (512) 495-6300
                               Facsimile: (512) 495-6399
                               dbitting@scottdoug.com
                               pamstutz@scottdoug.com

                               Attorneys for Plaintiffs




                                   2
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 3 of 37
                                                PLAINTIFFS' EXHIBIT LIST
                           UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                          Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                            ECF Expects May               Date
PX     Beg Bates        End Bates       Date            Document Description                No. to Offer Offer Admitted Admitted
 1 RC-D_00000001;    RC-D_01350635;             Hard drive containing Rightscorp                   X
   RC-D_01410447     RC-D_01472590              infringement notice files (.htm and .txt)
2                                               Summary Spreadsheet: Rightscorp                      X
                                                infringement notice files (.htm and .txt)
3    RC-D_01350636   RC-D_01410446              Hard drive containing Rightscorp                     X
                                                downloaded audio files (.mp3)
4                                               Summary Spreadsheet: Rightscorp                      X
                                                downloaded audio files (.mp3)
5                                               Rightscorp data re downloaded audio                  X
                                                files (produced 2/27/19)
6                                               Thumb drive containing Grande notice                 X
                                                files (.txt)
7                                               Summary Spreadsheet: Grande notice                   X
                                                files (.txt)
8    GRANDE2551078   GRANDE2551532              List of Forwarded Emails to ISPs                     X
9    GRANDE2551790   GRANDE2551790              Grande CSV file listing infringement                 X
                                                notices
10   GRANDE2542672   GRANDE2551077              List of CSG/OSG Letters for 245,429                  X
                                                infringement letters sent to Grande
                                                Customers between 12/30/13 and
                                                5/20/18
11   RIGHTSCORP      RIGHTSCORP       2/26/13 - Compilation of Repeat Infringer                      X
     00003842        00004868          8/9/16 Notifications and corresponding
                                                attachments
12                                              Summary Spreadsheet: Repeat Infringer                X
                                                Notifications and corresponding
                                                attachments
13   RIAA_00000003   RIAA_00041198              Audible Magic match output files                     X
14                                              Summary Spreadsheet: Audible Magic                   X
                                                match output files
15                                              List of works in suit with corresponding 172-12      X
                                                counts of audio files matched by
                                                Audible Magic
16                                              List of works in suit and with              172-12   X
                                                corresponding audio files matched by
                                                Audible Magic
17                                              Hard drive containing Rightscorp                     X
                                                Source Code File (Java Source Code,
                                                produced 8/8/18)
18                                              Hard drive containing Rightscorp                     X
                                                Source Code Records (Production RC-
                                                D004)
19                                              Decl. of Alasdair McMullan, Ex. A-1: 172-1                 X
                                                List of Universal plaintiffs' works in suit
20   UMG_00000001;   UMG_00000801;              Compilation of copyright registration                      X
     UMG_00019638;   UMG_00019639;              documentation for Universal plaintiffs'
     UMG_00019681;   UMG_00019682;              works in suit
     UMG_00019696;   UMG_00019698;
     UMG_00021517;   UMG_00021526;
     UMG_00021531    UMG_00021534
21                                              Decl. of Wade Leak, Ex. B-1: List of      172-2            X
                                                Sony plaintiffs' works in suit
22   SME_00000001;   SME_00000387;              Compilation of copyright registration                      X
     SME_00006016    SME_00006019               documentation for Sony plaintiffs'
                                                works in suit
23                                              Decl. of Steven Poltorak, Ex. C-1: List 180-1              X
                                                of Warner Bros. plaintiffs' works in suit
            Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 4 of 37
                                                PLAINTIFFS' EXHIBIT LIST
                           UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                          Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                            ECF Expects May               Date
PX    Beg Bates        End Bates        Date             Document Description               No. to Offer Offer Admitted Admitted
24 WBR_00000001;     WBR_00000218;              Compilation of copyright registration                     X
   WBR_00003976;     WBR_00003977;              documentation for Warner Bros.
   WBR_00004031;     WBR_00004032;              plaintiffs' works in suit
   WBR_00004035;     WBR_00004038;
   WBR_00004052;     WBR_00004073;
   WBR_00004171;     WBR_00004198;
   WBR_00004364      WBR_00004419
25                                              Copyright registration certificates for                    X
                                                One Direction's "Up All Night" (SR703-
                                                645) and "Take Me Home" (SR714-020)
26                                              Medley audio recording of Universal                 X
                                                plaintiffs’ works
27                                              Medley audio recording of Sony                      X
                                                plaintiffs’ works
28                                              Medley audio recording of Warner                    X
                                                Bros. plaintiffs’ works
29                                    4/21/17   Plaintiffs' Complaint                      1               X
30                                    4/9/18    Defendant Grande Communications            80;             X
                                                Networks LLC's Answer and                  127
                                                Affirmative Defenses to the Original
                                                Complaint
31                                    7/20/17   Defendant Grande Communications                            X
                                                Networks LLC's Objections and
                                                Responses to Plaintiffs First Set of
                                                Interrogatories
32                                    7/20/17   Patriot's Objections and Responses to                      X
                                                Plaintiffs First Set of Interrogatories
33                                    8/18/17   Defendant Grande Communications                            X
                                                Networks LLC's Amended Objections
                                                and Responses to Plaintiffs First Set of
                                                Interrogatories
34                                    8/18/17   Patriot's Amended Objections and                           X
                                                Responses to Plaintiffs First Set of
                                                Interrogatories
35                                    3/19/18   Defendant Grande Communications                            X
                                                Networks LLC's Objections and
                                                Responses to Plaintiffs First Set of
                                                Requests for Admission
36                                    3/19/18   Patriot Objections and Responses to                        X
                                                Plaintiffs First Set of Requests for
                                                Admission
37                                     6/6/18   Defendant Grande Communications            127-5           X
                                                Networks LLC's Objections and
                                                Responses to Plaintiffs Second Set of
                                                Requests for Admission
38                                     6/6/18   Defendant Grande Communications                            X
                                                Networks LLC's Objections and
                                                Responses to Plaintiffs Third Set of
                                                Interrogatories
39                                     7/6/18   Defendant Grande Communications            127-10          X
                                                Networks LLC's Third Amended
                                                Objections and Responses to Plaintiffs
                                                First Set of Interrogatories (Version 2)
52                                              Printout: "DMCA Designated Agent                    X
                                                Directory"
53   GRANDE0002050   GRANDE0002056              DMCA Policy and Procedure                  127-14   X
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 5 of 37
                                                PLAINTIFFS' EXHIBIT LIST
                           UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                          Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                           ECF Expects May               Date
PX      Beg Bates       End Bates       Date            Document Description               No. to Offer Offer Admitted Admitted
54                                    11/24/17 Defendant Grande Communications                    X
                                               Networks LLC's Third Amended
                                               Objections and Responses to Plaintiffs'
                                               First Set of Interrogatories (Version 1)
55   GRANDE0816590   GRANDE0816591     4/14/17 Email re Copyright Infringement - Add                X
                                               on to current process
56   GRANDE0813928   GRANDE0813932     4/14/17 Email re Review Abuse Process -                      X
                                               Following Up - Docs Attatched for
                                               Review (w/ attachs.)
57   GRANDE0000155   GRANDE0000155     4/13/17 Spreadsheet titled "DMCA Excessive         127-6     X
                                               ViolationsV2 from 1/1/2017 -
                                               1/31/2017"
58   GRANDE0000195   GRANDE0000195     4/13/17 Spreadsheet titled "DMCA Excessive         172-20    X
                                               ViolationsV2 from 10/1/2016 -
                                               12/31/2016"
59   GRANDE0000194   GRANDE0000194     4/13/17 Spreadsheet titled "DMCA Excessive         172-19    X
                                               ViolationsV2 from 1/1/2017 -
                                               3/31/2017"
60   GRANDE1438198   GRANDE1438199             Spreadsheet listing "Mail Notes" by        172-29;   X
                                               account number                             127-8
61   GRANDE0000199   GRANDE0000199             Spreadsheet listing internal Grande        172-30    X
                                               ticket numbers
62   GRANDE0000200   GRANDE0000200             Spreadsheet listing internal Grande                  X
                                               ticket numbers
63   GRANDE1094438   GRANDE1094438    10/25/10 Email re Systems Report, 10/25/2010                  X
64   GRANDE0685248   GRANDE0685248    2/14/17 Email re CPNI and DMCA Letters                        X
                                              Processed by CSG
65   GRANDE0000144   GRANDE0000144    12/2/10 Email chain re DMCA Letters/Script                    X
66   GRANDE0002727   GRANDE0002727    7/7/13 Email re Email Activity Report -                       X
                                              archive.atlanticbb.com [172.28.10.7]
67   GRANDE0181612   GRANDE0181612    5/5/14 Email re Systems Report, 05/05/2014                    X
68   GRANDE0000115   GRANDE0000124     4/1/14  Email chain re [abuse@grandecom.com                  X
                                               #699083] Notice of Copyright
                                               Infringement, Case #: P62850109
69   GRANDE2152629   GRANDE2152636    10/14/13 Email re [abuse@grandecom.com       172-14;          X
                                               #644240] Copyright Infringement -   127-17
                                               Notice ID #22281070826
70   GRANDE0797517   GRANDE0797517     1/5/16   Email re Systems Report, 01/05/2016                 X
71   RC-D_00004652   RC-D_00004652              Email infringement notice TC-c4658fcl-              X
                                                5ec8-4d95-al5ed4f6c5a0fb26
72   RC-D_00020113   RC-D_00020113              Email infringement notice TC-04fb6337-              X
                                                ffa2-456c-82a7-ffa9d8dfl2fb
73   RC-D_01210736   RC-D_01210736              Email infringement notice TCac0af4ff-               X
                                                148a-44ee-94de-485d05dll34b
74   GRANDE0475734   GRANDE0475736    11/19/14 Email chain re Grande (w/ attach.)                   X
75                                     9/5/14 Declaration of Jeanne Mulcahy (Neustar                X
                                               Inc.) w/ exhibits
76   GRANDE0431303   GRANDE0431303     7/12/17 Email chain re Acct:                                 X
                                               8683303011325466
77   GRANDE1718860   GRANDE1718860     5/19/16 Email chain re DMCA - Abuse                          X
                                               notifications
78   GRANDE1718865   GRANDE1718865     5/19/16 Email chain re DMCA - Abuse                          X
                                               notifications
79   GRANDE0479962   GRANDE0479963    11/16/11 Email re Network Analysis/IP                         X
                                               Engineering -Agenda 11.17.11
80   GRANDE1435499   GRANDE1435499     2/18/16 Email re Rightscorp - DMCA                           X
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 6 of 37
                                                 PLAINTIFFS' EXHIBIT LIST
                            UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                           Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                               ECF Expects May               Date
PX    Beg Bates          End Bates      Date           Document Description                    No. to Offer Offer Admitted Admitted
81 GRANDE1435526      GRANDE1435527    2/18/16 Email chain re Rightscorp - DMCA                       X
82 GRANDE1435539      GRANDE1435540    2/18/16 Email chain re Rightscorp - DMCA                       X
83    GRANDE1435587   GRANDE1435587     2/18/16 Email re RightsCorp - Customers                         X
                                                Network Infringement Ltr
84    GRANDE1438198   GRANDE1438199     2/22/16 Email re Rightscorp (w/ attach.)              127-15    X
86    GRANDE0707251   GRANDE0707251     11/9/16 Email re Follow up: DMCA                                X
87    GRANDE0713794   GRANDE0713794    11/10/16 Email re Friday                                         X
88    GRANDE0728095   GRANDE0728095     3/31/17 Email chain re Notice of infringement                   X
                                                (USA)
89    GRANDE0797450   GRANDE0797450    10/10/16 Email chain re DMCA/Abuse notices                       X
90    GRANDE0000001   GRANDE0000001     4/11/13 Email re DMCA notices                         127-4     X
91    GRANDE0000009   GRANDE0000010     4/11/13 Email chain re DMCA notices                   172-32;   X
                                                                                              127-13
92    GRANDE0000243   GRANDE0000243     7/5/17     Spreadsheet titled "Specific Account                 X
                                                   DMCA Violations"
94                                                 Printout from Cablefax                               X
95    GRANDE0573985   GRANDE0573986    1/27/17     Email re Consolidated Grande Budget -                X
                                                   2017 v2 0 2.xlsx (w/ attach.)
96    GRANDE0016786   GRANDE0016788     8/28/15    Email re V8 forecast (w/ attach.)                    X
97    GRANDE0691472   GRANDE0691473    9/14/16 -   Email re Consolidated Grande Budget -                X
                                        9/15/16    2017.xlsx (w/ attach.)
98 GRANDE0760489      GRANDE0760491     9/30/16    Email chain re P&L Call (w/ attach.)                 X
99 GRANDE0946364      GRANDE0946364     8/7/17     Email chain re I'm on a call.                        X
100                                    11/24/17    Defendant Grande Communications                      X
                                                   Networks LLC's Third Amended
                                                   Objections and Responses to Plaintiffs'
                                                   First Set of Interrogatories (Version 1)
101                                     1/2/18     Defendant Grande Communications            127-16    X
                                                   Networks LLC's Supplemental
                                                   Responses to
                                                   Interrogatories 11 and 15 of Plaintiffs'
                                                   First Set of Interrogatories
102                                    2/21/18 Verification for Document Produced in                    X
                                                Response to Interrogatories
103                                    10/1/13 Grande Internet Acceptable Use Policy 127-12             X
105 GRANDE1438198     GRANDE1438199    2/22/16 Email re Rightscorp (w/ attach.)          172-28         X
106 GRANDE1438543     GRANDE1438548    2/22/16 Email chain re Rightscorp (w/ attachs.)                  X
107 GRANDE1438324     GRANDE1438326   2/18/16 - Email chain re Rightscorp - DMCA         172-18         X
                                      2/22/2016
109 GRANDE1435590     GRANDE1435591    2/18/16 Email re Accepted: Grande RightsCorp                     X
                                                Ltr -- Network Infringement (w/ attach.)
110 GRANDE1438146     GRANDE1438147   2/18/2016 Email re RightsCorp -- Customers                        X
                                      - 2/22/16 Network Infringement Ltr
111                                    4/21/17 Ex. A of the Complaint (list of infringed                X
                                                works)
112 GRANDE0152576     GRANDE0152576   01/24/14- Email chain re Baylor Stadium Public                    X
                                      02/13/14 Wifi Technology discussion
113   GRANDE0301966   GRANDE0301967    4/10/14 Email chain re Grande                                    X
114   GRANDE0549431   GRANDE0549431   12/22/15 Email re Patent Infringement liability                   X
115   GRANDE0000231   GRANDE0000234             End User License Agreement                              X
116   GRANDE0019395   GRANDE0019396    4/24/13 Email re Transition Schedule (w/                         X
                                                attach.)
118 GRANDE0673185     GRANDE0673186    2/10/17 Email re Monthly Project Report -                        X
                                               January (w/ attach.)
119 GRANDE0949981     GRANDE0949983    8/8/17 Email chain re Radiate Preliminary July                   X
                                               Revenues (w/ attach.)
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 7 of 37
                                                 PLAINTIFFS' EXHIBIT LIST
                            UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                           Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                           ECF Expects May               Date
PX     Beg Bates         End Bates       Date            Document Description              No. to Offer Offer Admitted Admitted
120 GRANDE0950434     GRANDE0950442     8/8/17   Email chain re Radiate Preliminary July          X
                                                 Revenues (w/ attachs.)
121 GRANDE0000055     GRANDE0000063    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        3/29/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
122 GRANDE0000064     GRANDE0000073    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        3/29/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
123 GRANDE0000105     GRANDE0000114    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        4/1/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
124 GRANDE0000115     GRANDE0000124    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        4/1/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
125 GRANDE0268417     GRANDE0268417     3/31/14    Email chain re bittorrent issue                 X
126 GRANDE0420072     GRANDE0420074    8/11/10 -   Email chain re DMCA                             X
                                        8/12/10
127 GRANDE0420143     GRANDE0420144    8/11/10 -   Email chain re DMCA                             X
                                        8/12/10
129   GRANDE1094438   GRANDE1094438    10/25/10  Email re Systems Report, 10/25/10                 X
130   GRANDE1328693   GRANDE1328693     6/20/11  Email chain re DMCA                               X
131   GRANDE1979858   GRANDE1979858    12/13/10  Email re Systems Report, 12/13/2010               X
132   GRANDE0000009   GRANDE0000010     4/11/13  Email chain re DMCA notices                       X
133   GRANDE0000055   GRANDE0000063    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        3/29/14  #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
134 GRANDE0000064     GRANDE0000073    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        3/29/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
135 GRANDE0000095     GRANDE0000104    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        4/1/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
136 GRANDE0000105     GRANDE0000114    3/27/14 - Email chain re [abuse@grandecom.com               X
                                        4/1/14 #699083] Notice of Copyright
                                                 Infringement, Case #: P62850109
137 GRANDE0000115     GRANDE0000124    3/27/14 - Email chain re [abuse@grandecom.com 172-15;       X
                                        4/1/14 #699083] Notice of Copyright          127-19
                                                 Infringement, Case #: P62850109
138   GRANDE0000250   GRANDE0000253    3/31/14     Email chain re bittorrent issue                 X
139   GRANDE0268417   GRANDE0268417    3/31/14     Email chain re bittorrent issue                 X
140   GRANDE0268966   GRANDE0268969    3/31/14     Email chain re bittorrent issue      172-16     X
141   GRANDE0431303   GRANDE0431303    7/12/17     Email chain re Acct:8683303011325466            X
142   GRANDE0431308   GRANDE0431308    7/12/17     Email chain re Acct:8683303011325466            X
143   GRANDE0431365   GRANDE0431365    7/12/17     Email chain re RIAA sues Grande,                X
                                                   Screen shot and link
144 GRANDE0431371     GRANDE0431373    7/12/17     Email chain re RIAA sues Grande,                X
                                                   Screen shot and link
145   GRANDE0433455   GRANDE0433456     7/13/17    Email chain re Acct:8683303011325466            X
146   GRANDE0477916   GRANDE0477917     7/26/17    Email chain WFO updates                         X
147   GRANDE0493479   GRANDE0493479    12/18/15    Email re DMCA judgement                         X
148   GRANDE0493486   GRANDE0493486    12/18/15    Email chain re DMCA judgement                   X
149   GRANDE0493561   GRANDE0493561    12/18/15    Email chain re DMCA judgement                   X
150   GRANDE0707016   GRANDE0707016     10/8/10    Email re DMCA Issue                             X
151   GRANDE0728095   GRANDE0728095    11/29/14    Email chain Notice of Infringement              X
                                                   (USA)
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 8 of 37
                                                 PLAINTIFFS' EXHIBIT LIST
                            UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                           Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May                Date
PX     Beg Bates         End Bates       Date             Document Description             No. to Offer Offer Admitted Admitted
152 GRANDE0813928     GRANDE0813932     4/14/17 Email re Review Abuse Process -                   X
                                                 Following Up - Docs Attatched for
                                                 Review (w/ attachs.)
153   GRANDE0896359   GRANDE0896360     8/19/16 Email chain re Copyright Letter                   X
154   GRANDE1073328   GRANDE1073328     10/8/10 Email re DMCA Issue                               X
155   GRANDE1747439   GRANDE1747439    11/29/14 Email chain re DMCA                               X
156   GRANDE1801114   GRANDE1801114     8/19/16 Email chain re DMCA Calls                         X
157   GRANDE1801130   GRANDE1801131     8/19/16 Email chain re Letter Templates                   X
158   GRANDE1801206   GRANDE1801213    8/19/16 - Email chain re Letter Templates (w/              X
                                        8/20/16 attachs.)
159 GRANDE1801483     GRANDE1801485    8/19/16 - Email chain re Letter Templates                  X
                                        8/22/16
160 GRANDE1801508     GRANDE1801511    8/19/16 - Email chain re Letter Templates                  X
                                        8/22/16
161 GRANDE1801801     GRANDE1801803    8/19/16 - Email chain re Letter Templates                  X
                                        8/22/16
162 GRANDE1811385     GRANDE1811388    8/19/16 - Email chain re Letter Templates                  X
                                        8/24/16
163 GRANDE1811402     GRANDE1811405    8/19/16 - Email chain re Letter Templates                  X
                                        8/24/16
164 GRANDE1844982     GRANDE1844986     8/23/17 Email re Grande Consolidation Call                X
                                                 8/23/17 (w/ attachs.)
165 GRANDE2492781     GRANDE2492781     4/25/13 Email chain re safe harbor ruling on old          X
                                                 copyrights
166   GRANDE2518787   GRANDE2518787    12/18/15 Email re DMCA judgement                           X
167   GRANDE2523768   GRANDE2523768    10/13/10 Email chain re DMCA letters                       X
168   GRANDE2525798   GRANDE2525798     10/8/10 Email chain re DMCA letters                       X
169   GRANDE2539474   GRANDE2539478    3/21/16 - Email chain re [abuse@grandecom.com 172-17;      X
                                        3/22/16 #1585298] Notice of Claimed              127-18
                                                 Infringement - Case ID 413176005
170 GRANDE2539497     GRANDE2539498    10/14/10 Email chain re DMCA letters                     X
171 GRANDE2540055     GRANDE2540055   10/25/11- Email chain re 866-216-7427                     X
                                        11/1/11
172 GRANDE2551078     GRANDE2551532              Spreadsheet titled "Forwarded Emails to        X
                                                 ISPs"
173 GRANDE2542672     GRANDE2551077              Excerpt from Spreadsheet titled "CSG" 172-22   X
                                                 (Abuse Data Base File)
174A GRANDE2542672    GRANDE2551077              Excerpt from Spreadsheet titled "CSG"          X
                                                 (Abuse Data Base File)
174B GRANDE2542672    GRANDE2551077              Excerpt from Spreadsheet titled "CSG"          X
                                                 (Abuse Data Base File)
178   GRANDE1435553   GRANDE1435555     2/18/16 Email chain re Rightscorp - DMCA                X
179   GRANDE1438523   GRANDE1438523     2/22/16 Email chain re DigitalRightsCorp fixed          X
180   GRANDE1438522   GRANDE1438522     2/22/16 Email chain re DigitalRightsCorp fixed          X
181   GRANDE1438524   GRANDE1438524     2/22/16 Email chain re DigitalRightsCorp fixed 172-21   X
182   GRANDE1438552   GRANDE1438553     2/22/16 Email chain re DigitalRightsCorp fixed          X
183   GRANDE1438527   GRANDE1438527     2/22/16 Email chain re DigitalRightsCorp fixed          X
184   GRANDE1438606   GRANDE1438606     2/22/16 Email chain re DigitalRightsCorp fixed          X
185   GRANDE1647910   GRANDE1647910   02/23/16 - Email chain re CPNI and DMCA Data              X
                                       02/24/16 Sent to CSG
186 RIGHTSCORP        RIGHTSCORP        8/17/15 Email re Grande Communications                  X
    00004611          00004612                   Termination request for Round Hill
                                                 Music (w/ attach.)
187 GRANDE0000155     GRANDE0000155     4/13/17 Spreadsheet titled "DMCA Excessive              X
                                                 ViolationsV2 from 1/1/2017 -
                                                 1/31/2017"
            Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 9 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May                Date
PX     Beg Bates       End Bates      Date            Document Description                 No. to Offer Offer Admitted Admitted
188                                  2/23/18 Plaintiffs' Notice of Deposition of                  X
                                             Grande Communications Networks,
                                             LLC, Pursuant to Rule 30(b)(6)
190                                          Defendant Grande Communications             127-16   X
                                             Networks, LLC's Supplemental
                                             Responses to Interrogatories 11 and 15
                                             of Plaintiffs' First Set of Interrogatories
192 GRANDE1001305   GRANDE1001305    10/31/12 Email chain re DMCA?                              X
193 GRANDE0005896   GRANDE0005899     4/11/13 Email chain re Undeliverable: Testing             X
                                              (w/ attach.)
194 GRANDE0005935   GRANDE0005938     4/11/13 Email chain re Undeliverable: Test Test           X
                                              Test (w/ attach.)
195 GRANDE0005942   GRANDE0005945     4/11/13 Email chain re Undeliverable: Grrrrr (w/          X
                                              attach.)
196                                   2/4/08 Amended Interim Designation of Agent               X
                                              to Receive Notification of Claimed
                                              Infringement
197                                   5/13/16 Amended Interim Designation of Agent              X
                                              to Receive Notification of Claimed
                                              Infringement
199                                           Grande Test Auto Response to emails               X
                                              received at dmca@grandecom.com
200 GRANDE0874831   GRANDE0874832     5/10/17 Email chain re Monthly Project Report -           X
                                              April (w/ attach.)
201                                  11/25/15 Article: "Downloaders Beware? Judge               X
                                              Rules Against Cox in Copyright Battle"
202 GRANDE1715200   GRANDE1715201     5/17/16 Email chain re Grande -- DMCA Policy              X
                                              for Website
203 GRANDE0441935   GRANDE0441935     7/14/17 Email re Your Abuse Notification                  X
204                                             Grande Terms of Service                         X
205 GRANDE2551550   GRANDE2551565     8/9/10    Grande Communications Record                    X
                                                Retention Policy and Procedures
206 GRANDE2439310   GRANDE2439310    8/23/16    Email re DMCA                          172-24   X
207 GRANDE2482342   GRANDE2482342    9/30/16    Email re Reason for email retention    172-25   X
                                                enforcement
210                                  2/23/18    Plaintiffs' Notice of Deposition of             X
                                                Grande Communications Networks LLC
                                                Pursuant to Rule 30(b)(6)
211 GRANDE1722374   GRANDE1722374    5/29/16    Email re DMCA                                   X
212                                  2/4/08     Amended Interim Designation of Agent            X
                                                to Receive Notification of Claimed
                                                Infringement
213                                  5/13/16    Amended Interim Designation of Agent            X
                                                to Receive Notification of Claimed
                                                Infringement
214 GRANDE1747433   GRANDE1747433    11/29/14   Email Chain re DMCA                             X
215 GRANDE0493479   GRANDE0493479    12/18/15   Email re DMCA Judgement                         X
216 GRANDE1435496   GRANDE1435497     2/18/16   Email Chain re Rightscorp -- Customers          X
                                                Network Infringement Ltr [redacted]
217 GRANDE1438523   GRANDE1438523    2/22/16    Email Chain re DigitalRightsCorp fixed          X
218 GRANDE2050897   GRANDE2050897     6/17/16 Email chain re RCN sues                           X
                                              BMG/Rightscorp
220 GRANDE1438369   GRANDE1438374     2/22/16 Email chain re Rightscorp                         X
221 GRANDE0716592   GRANDE0716593    11/11/16 Email re Monthly Project Report -                 X
                                              October (w/ attach.)
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 10 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May               Date
PX     Beg Bates       End Bates        Date            Document Description              No. to Offer Offer Admitted Admitted
222 GRANDE0874832   GRANDE0874832      4/1/16  Grande Projects Status Report, April              X
                                               2017
223 GRANDE2439310   GRANDE2439310      8/23/16 Email re DMCA                                      X
224 GRANDE2482342   GRANDE2482342      9/30/16 Email re Reason for email retention                X
                                               enforcement
225 GRANDE0432712   GRANDE0432714              Individual Contributor Position                    X
                                               Scorecard
226 GRANDE0432698   GRANDE0432718      9/2/11- Email chain re VCC Scorecards                      X
                                       10/7/11
227 GRANDE0881829   GRANDE0881831     8/10/12- Email chain re Copyright Letter (w/                X
                                       8/14/12 attach.)
228 GRANDE1801214   GRANDE1801215     8/19/16- Email chain re Letter Templates                    X
                                       8/20/16
229 GRANDE0855110   GRANDE0855111     4/14/17- Email chain re Copyright Infringement -            X
                                       4/25/17 Add on to current process
230 GRANDE0078376   GRANDE0078377      5/8/13 Email re Bank Meeting Script 5.9 (w/                X
                                               attach.)
231 GRANDE2202661   GRANDE2202663     12/11/13 Email chain re background detail on                X
                                               Grande marketing slide (w/ attach.)
232 GRANDE2191742   GRANDE2191743      12/9/13 Email chain re Retention Tools                     X
233 GRANDE1913405   GRANDE1913405     10/28/11 Email chain re UT v Kansas - Piracy                X
                                               Protection
234 RIGHTSCORP      RIGHTSCORP         4/15/14 Email re Grande Termination Request                X
    00004053        00004054                   for BMG Rights Management (US)
                                               LLC (w/ attach.)
236 GRANDE1438369   GRANDE1438374      2/22/16 Email re Rightscorp (w/ attach.)                   X
240                                            Webpage: "BitTorrent.org - For Users"              X
241                                            Webpage: BitTorrent.org BEP                        X
245                                    2/23/18 Notice of Rule 30(b)(6) Deposition to              X
                                               Grande Communications Networks LLC
246                                    2/23/18 Notice of Rule 30(b)(6) Deposition to              X
                                                Patriot Media Consulting, LLC
247                                    3/21/18 Grande's Responses to Plaintiffs' Second           X
                                                Set of Interrogatories
248 GRANDE0046655   GRANDE0046655               Grande Retention Training                         X
249                                             Spreadsheet titled "Grande Residential            X
                                                Subscriber Data"
250 GRANDE0848107   GRANDE0848108     12/13/16 Email re 2017 rate Adjustment                      X
                                                Residential_Draft_121216 (w/ attach.)
251 PATRIOT00001109 PATRIOT00001111    2/17/14- Email chain re Questions                          X
                                       2/23/14
252 PATRIOT00014834 PATRIOT00014837   12/10/13- Email Chain re Choice Commericial                 X
                                      12/11/13 OCF (w/ attach.)
253 PATRIOT00084722 PATRIOT00084723     3/6/13 Email re Revised Grande Growth and                 X
                                                Base Models (w/ attach.)
255 GRANDE0949410   GRANDE0949411       8/8/17 Email chain re Radiate Preliminary July            X
                                                Revenues
256 GRANDE1851981   GRANDE1851982      8/28/17- Email chain re Wire Approval - Grande             X
                                       8/29/17 Copyright $205k
257 PATRIOT00274131 PATRIOT00274131    6/25/15 Email re Google Alert - Cox                        X
                                                Communications
258 PATRIOT00145508 PATRIOT00145508    3/30/15 Email re Google Alert - Cox                        X
                                                Communications
259 GRANDE1802115   GRANDE1802119      8/23/16 Email Chain re DMCA (w/ attach.)                   X
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 11 of 37
                                                   PLAINTIFFS' EXHIBIT LIST
                              UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                             Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                       ECF Expects May               Date
PX     Beg Bates       End Bates      Date            Document Description             No. to Offer Offer Admitted Admitted
260 PATRIOT00034337 PATRIOT00034341 8/25/16- Email chain re New Field ACNS_IND                X
                                     9/12/16 to Aspect view:VW_ACTIVE_
                                             ACCT_AR_ ADDR_RGU
261 PATRIOT00039514 PATRIOT00039526 8/19/16- Email Chain re DMCA Email and Letter              X
                                      9/2/16 Calls Since 08/29/16
262 PATRIOT00177841 PATRIOT00177841 8/16/16 Email Chain re Today's DMCA Call                   X
263 PATRIOT00139173 PATRIOT00139174 10/11/16 Email re [IT Maintenance                          X
                                             #74852][REQUEST] Install ISAI client
                                             updates
264 GRANDE0874832 GRANDE0874832      4/1/17 Grande Projects Status Report April                X
                                             2017
265                                 10/23/18 Defendant Grande Communications                   X
                                             Networks LLC's Fourth Amended
                                             Objections and Responses to Plaintiffs'
                                             First Set of Interrogatories
266 PATRIOT00102228 PATRIOT00102298 12/1/15 Memorandum Opinion in BMG v. Cox                   X
272 GRANDE2551619                            Report: Grande Residential Customer               X
                                             Acquisition Expense Analysis (2017-
                                             2018)
273 GRANDE2551668                    2/28/11 IRU Agreement between Grande and                  X
                                             NextEra FiberNet, LLC
274 GRANDE2551740                            RCN CapEx summary                                 X
275 GRANDE2551745                            Grande and FPL Fibernet (Crown                    X
                                             Castle) Capacity IRU details
276 GRANDE2551746                    2/28/11 Texas IRU and Purchase Option                     X
                                             Agreement between Grande and
                                             NextEra FiberNet, LLC
277                                          Webpage: About Rightscorp                         X
281                                          Webpage: About Grande (from Sept.                 X
                                             12, 2017)
282                                          Webpage: About Grande (from Jan. 6,               X
                                             2018)
285                                  9/1/09 Article: "Grande Agrees to Sale"                   X
286 GRANDE0016786 GRANDE0016788      8/28/15 Email re V8 forecast (w/ attach.)                 X
287 GRANDE0573985 GRANDE0573986      1/27/17 Email re Consolidated Grande Budget -             X
                                             2017 v2 0 2.xlsx (w/ attach.)
288 GRANDE0691472 GRANDE0691473 9/14/16- Email chain re Consolidated Grande                    X
                                     9/15/16 Budget - 2017
289 GRANDE0949981 GRANDE0949983      8/8/17 Email chain re Radiate Preliminary July            X
                                             Revenues
290 GRANDE0950434 GRANDE0950442      8/8/17 Email chain re Radiate Preliminary July            X
                                             Revenues
292 GRANDE2542672 GRANDE2551077              Spreadsheet titled "CSG" (Abuse Data              X
                                             Base File)
297 GRANDE2551746                    2/28/11 Texas IRU and Purchase Option                     X
                                             Agreement between Grande and
                                             NextEra FiberNet, LLC
306                                          Article: "RCN, Grande and Wave                    X
                                             Broadband Join Forces"
307                                  5/20/14 Article: "Rightscorp Increases                    X
                                             Representation to Surpass 1.5 Million
                                             Copyrights"
331                                 10/26/18 Defendant Grande Communications                   X
                                             Networks, LLC's Fifth Amended
                                             Objections and Responses to Plaintiffs'
                                             First Set of Interrogatories
334 GRANDE0268512 GRANDE0268514      3/31/14 Email chain re BitTorrent Issue                   X
            Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 12 of 37
                                                  PLAINTIFFS' EXHIBIT LIST
                             UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                            Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                     ECF Expects May               Date
PX     Beg Bates         End Bates        Date     Document Description              No. to Offer Offer Admitted Admitted
335 GRANDE2551334     GRANDE2551549       Spreadsheet titled "Forwarded Emails to           X
                                          ISPs"
340 GRANDE0000142 GRANDE0000143 11/29/10- Email chain re Question                             X
                                  12/1/10
341 GRANDE0752121 GRANDE0752121   12/7/10 Email re DMCA                                       X
342 GRANDE1038922 GRANDE1038923   12/9/10 Email re Updates b4 Vacation                        X
343 GRANDE1962193 GRANDE1962193 11/11/10 Email re DMCA                                        X
344 GRANDE2007148 GRANDE2007148   4/21/11 Email Chain re DMCA                                 X
345 GRANDE2008106 GRANDE2008106   4/21/11 Email re DMCA                                       X
346 GRANDE0025516 GRANDE0034847           Summary of DMCA Notices received                    X
                                          by year from 2010-2018
347 GRANDE0000023 GRANDE0000025   4/11/13 Email chain re DMCA notices                         X
348                               8/3/12 Grande Communications High-Speed                     X
                                          Internet Service Residential Subscriber
                                          Acceptable Use Policy
349                                       Grande Consolidated - Selected                            X
                                          Financial Trends 2014-2017
350                                       RIAA.com, U.S. Sales Database:                            X
                                          Revenues by Format
351 GRANDE00000164 GRANDE00000193         Compilation of Infringement Letters                       X
352 GRANDE0000004 GRANDE0000004   4/11/13 Email chain re DMCA Notices                               X
353 GRANDE0000014 GRANDE0000016   4/11/13 Email chain re DMCA Notices                               X
354 GRANDE0000017 GRANDE0000019   4/11/13 Email chain re DMCA Notices                               X
355 GRANDE0000020 GRANDE0000022   4/11/13 Email chain re DMCA Notices                               X
356 GRANDE0000026 GRANDE0000031   3/22/16 Email chain re Notice of Claimed                          X
                                          Infringement - Case ID
357 GRANDE0000032 GRANDE0000036   3/22/16 Email chain re Notice of Claimed                          X
                                          Infringement - Case ID
358 GRANDE0000037 GRANDE0000042   3/22/16 Email chain re Notice of Claimed                          X
                                          Infringement - Case ID
359 GRANDE0000043 GRANDE0000048   3/22/16 Email chain re Notice of Claimed                          X
                                          Infringement - Case ID
360 GRANDE0000049 GRANDE0000054   3/22/16 Email chain re Notice of Claimed                          X
                                          Infringement - Case ID
361 GRANDE0000077 GRANDE0000079   3/31/16 Email chain re BitTorrent Issue                           X
362 GRANDE0000083 GRANDE0000086   3/31/16 Email chain re BitTorrent Issue                           X
363 GRANDE0000091 GRANDE0000094   3/31/16 Email chain re BitTorrent Issue                           X
364 GRANDE0000125 GRANDE0000135   4/1/14 Email chain re Notice of Claimed                           X
                                          Infringement - Case ID
365 GRANDE0000145 GRANDE0000154           Transit/Peering cost summary                              X
366 GRANDE0000158 GRANDE0000158   5/18/17 Spreadsheet: DMCA Excessive                               X
                                          ViolationsV2 from 1/1/2017 - 1/31/2017
367 GRANDE0000159 GRANDE0000159   6/1/17 Spreadsheet: DMCA Excessive                                X
                                          ViolationsV2 from 1/1/2017 - 1/31/2017
368 GRANDE0000160 GRANDE0000160           Spreadsheet: CSG account list                             X
369 GRANDE0000162 GRANDE0000162           Spreadsheet: CSG account list                             X
370 GRANDE0000163 GRANDE0000163           Spreadsheet: CSG account list                             X
371 GRANDE0000190 GRANDE0000191   6/21/17 Notice re Gilbert Rodriguez Copyright                     X
                                          infringement violation notice
372 GRANDE0000192 GRANDE0000192   6/26/16 Notice re Alex Martinez Copyright                         X
                                          infringement violation notice
373 GRANDE0000193 GRANDE0000193   7/21/17 Notice re Autumn Casey Copyright                          X
                                          infringement violation notice
374 GRANDE0000194 GRANDE0000194           Spreadsheet: Specific Account DMCA                        X
                                          Violations
375 GRANDE0000195 GRANDE0000195           Spreadsheet: Letters and Notices                          X
376 GRANDE0000196 GRANDE0000196           Spreadsheet: Letters and Notices                          X
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 13 of 37
                                                 PLAINTIFFS' EXHIBIT LIST
                            UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                           Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May               Date
PX       Beg Bates       End Bates       Date            Document Description             No. to Offer Offer Admitted Admitted
377   GRANDE0000197   GRANDE0000197              Spreadsheet: ticket tracker                            X
378   GRANDE0000198   GRANDE0000198              Spreadsheet: ticket tracker                            X
379   GRANDE0000199   GRANDE0000199              Spreadsheet: ticket tracker                            X
380   GRANDE0000200   GRANDE0000200              Spreadsheet: ticket tracker                            X
381   GRANDE0000201   GRANDE0000201              Spreadsheet: ticket tracker                            X
382   GRANDE0000202   GRANDE0000202              Spreadsheet: ticket tracker                            X
383   GRANDE0000203   GRANDE0000203              Spreadsheet: Specific Account DMCA                     X
                                                 Violations
384 GRANDE0000204     GRANDE0000204              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
385 GRANDE0000206     GRANDE0000206              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
386 GRANDE0000207     GRANDE0000207              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
387 GRANDE0000208     GRANDE0000208              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
388 GRANDE0000209     GRANDE0000209              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
389 GRANDE0000210     GRANDE0000210              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
390 GRANDE0000211     GRANDE0000211              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
391 GRANDE0000213     GRANDE0000213              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
392 GRANDE0000215     GRANDE0000215              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
393 GRANDE0000216     GRANDE0000216              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
394 GRANDE0000219     GRANDE0000219              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
395 GRANDE0000223     GRANDE0000223              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
396 GRANDE0000225     GRANDE0000225              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
397 GRANDE0000226     GRANDE0000226              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
398 GRANDE0000227     GRANDE0000227              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
399 GRANDE0000228     GRANDE0000228              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
400 GRANDE0000229     GRANDE0000229              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
401 GRANDE0000230     GRANDE0000230              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
402 GRANDE0000231     GRANDE0000324              Grande User License Agreement                           X
403 GRANDE0000236     GRANDE0000236              Spreadsheet: Ticket names and adresses                  X
404 GRANDE0000237     GRANDE0000237              Spreadsheet: Ticket names and adresses                  X
405 GRANDE0000238     GRANDE0000238              Spreadsheet: list of ticket numbers                     X
406 GRANDE0000240     GRANDE0000240              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
407 GRANDE0000241     GRANDE0000241              Spreadsheet: list of ticket numbers                     X
408 GRANDE0000242     GRANDE0000242              Spreadsheet: list of ticket numbers                     X
409 GRANDE0000243     GRANDE0000243              Spreadsheet: Specific Account DMCA                      X
                                                 Violations
410 GRANDE0000244     GRANDE0000244              Spreadsheet: list of ticket numbers                     X
411 GRANDE0002820     GRANDE0002820     4/8/13   Email re Email Activity Report -                        X
                                                 archive.atlanticbb.com [172.28.10.7]
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 14 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                           ECF Expects May               Date
PX     Beg Bates       End Bates       Date              Document Description              No. to Offer Offer Admitted Admitted
412 GRANDE0004039   GRANDE0004042     4/9/13    Email chain re Non Pay Processing                        X
                                                Error.docx" (w/ attach.)
413 GRANDE0005892   GRANDE0005895    4/11/13    Email chain re Undeliverable: Testing                     X
                                                (w/ attach.)
414 GRANDE0005931   GRANDE0005934    4/11/13    Email chain re Undeliverable: Testing                     X
                                                DMCA (w/ attach.)
415 GRANDE0005947   GRANDE0005950    4/11/13    Email chain re Undeliverable: Test                        X
                                                (Cubed) (w/ attach.)
416 GRANDE0008078   GRANDE0008078    4/14/13    Email re Email Activity Report -                          X
                                                archive.atlanticbb.com [172.28.10.7]
417 GRANDE0010449   GRANDE0010450    4/16/13    Email re PatriotBillingPresentation.pptx                  X
                                                (w/ attach.)
418 GRANDE0016786   GRANDE0016788    8/28/15    Email re V8 forecast (w/ attach.)                         X
419 GRANDE0021830   GRANDE0021830    9/1/15     Email re CPNI and DMCA Letters                            X
                                                Processed by CSG
420 GRANDE0039789   GRANDE0039789     9/3/15    Email re CPNI and DMCA Letters                            X
                                                Processed by CSG
421 GRANDE0046702   GRANDE0046702     9/7/15    Email re CPNI and DMCA Data Sent to                       X
                                                CSG
422 GRANDE0048062   GRANDE0048062     9/8/15    Email re CPNI and DMCA Data Sent to                       X
                                                CSG
423 GRANDE0048764   GRANDE0048889     5/2/13    Email re New Hire Training Manual                         X
                                                (2013) (w/ attach.)
424 GRANDE0049424   GRANDE0049424     9/9/15    Email re CPNI and DMCA Letters                            X
                                                Processed by CSG
425 GRANDE0049878   GRANDE0049880     9/9/15    Email re FW: August 2015 Revenue                          X
                                                Flash (w/ attach.)
426 GRANDE0097879   GRANDE0097880    12/1/15    Email re marketing Oct P&L over/under                     X
                                                explanations (w/ attach.)
427 GRANDE0104911   GRANDE0104933    9/21/15    Email re 2015 Walkthrough Narrative                       X
                                                Discussions (w/ attach.)
428 GRANDE0131576   GRANDE0131578    4/19/16    Email chain re FW: Preliminary March                      X
                                                Results (w/ attach.)
429 GRANDE0131933   GRANDE0131935    4/19/16    Email re Preliminary March Results (w/                    X
                                                attach.)
430 GRANDE0134774   GRANDE0134774     2/3/14    Email re CPNI and DCMA Data Sent to                       X
                                                CSG
431 GRANDE0135204   GRANDE0135204     2/4/14    Email re CPNI and DCMA Letters                            X
                                                Processed by CSG
432 GRANDE0179874   GRANDE0179875    10/14/15   Email chain re FW: Termination of                         X
                                                Employment Policy
433 GRANDE0182618   GRANDE0182619     5/5/14    Email chain re Re: Grande Weekly                          X
                                                Report
434 GRANDE0183290   GRANDE0183292     5/5/14    Email chain re Re: Grande Weekly                          X
                                                Report (w/ attach.)
435 GRANDE0194408   GRANDE0194409     5/8/14    Email chain re Re: one month promo                        X
                                                update
436 GRANDE0222322   GRANDE0222323    3/12/14    Email re 2013 Bonus Message                               X
437 GRANDE0249487   GRANDE0249489    5/28/14    Email chain re: Re: you both around in                    X
                                                San marcos this week? (w/ attach.)
438 GRANDE0301949   GRANDE0301950    4/10/14    Email chain re: Re: Grande                                X
439 GRANDE0420135   GRANDE0420137    8/12/10    Email chain re Re: DMCA                                   X
440 GRANDE0443293   GRANDE0443297    6/11/14    Email chain re: RE: Grande Weekly                         X
                                                Report
441 GRANDE0443439   GRANDE0443442    6/11/14    Email chain re: Re: Grande Weekly                         X
                                                Report
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 15 of 37
                                                  PLAINTIFFS' EXHIBIT LIST
                             UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                            Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                         ECF Expects May               Date
PX     Beg Bates         End Bates    Date            Document Description               No. to Offer Offer Admitted Admitted
442 GRANDE0445790     GRANDE0445791  7/17/17 Email re Weekly Customer Changes                          X
                                             was executed at 7/17/2017 8:28:03 AM
                                             (w/ attach.)
443 GRANDE0493783     GRANDE04937834 7/31/17 Email re Weekly Customer Changes                           X
                                             was executed at 7/17/2017 8:28:03 AM
                                             (w/ attach.)
444 GRANDE0496635     GRANDE0496636  7/31/17 Email re Grande Consolidated Cable PL                      X
                                             YTD (Jun 17).xlsx (w/ attach.)
445 GRANDE0503881     GRANDE0503881  8/2/17 Email re Adding to the general script…                      X
446 GRANDE0542113     GRANDE0542114 8/28/14- Email chain re and this just happened                      X
                                     8/29/14
447 GRANDE0544347     GRANDE0544349 9/30/14- Email chain re DOJ Tracking File (w/                       X
                                     10/1/14 attach.)
448 GRANDE0573985     GRANDE0573986  1/27/17 Email re Consolidated Grande Budget -                      X
                                             2017 v2 0 2.xlsx (w/ attach.)
449 GRANDE0631398     GRANDE0631398  2/6/17 Email chain re Revised Policy                               X
450 GRANDE0631476     GRANDE0631476  2/6/17- Email chain re Revised Policy                              X
                                     2/7/17
451 GRANDE0690287     GRANDE0690290  3/27/17 Email chain re February Grande - New                       X
                                             P&L Format (w/ attachs.)
452 GRANDE0691472     GRANDE0691473 9/14/16- Email chain re Consolidated Grande                         X
                                     9/15/16 Budge - 2017.xlsx (w/ attach.)
453 GRANDE0713794     GRANDE0713794 11/10/16 Email re Friday                                            X
454 GRANDE0719449     GRANDE0719454 8/12/16- Email chain re Preliminary August                          X
                                     9/21/16 Results (w/ attach.)
455 GRANDE0724071     GRANDE0724071  2/21/17 Email re Testing 2/21                                      X
456 GRANDE0739948     GRANDE0739949  4/3/17 Email re Billing Consolidation Project                      X
                                             Status Report (w/ attach.)
457 GRANDE0752788     GRANDE0752794  4/5/17 Email chain re Billing Consolidation                        X
                                             Project - Team Owner Meeting (w/
                                             attach.)
458 GRANDE0773589     GRANDE0773592  4/7/17 Email chain re March 2017 Revenue                           X
                                             Flash (w/ attach.)
459 GRANDE0782635     GRANDE0782635  3/5/17- Email chain re Bonus Messaging                             X
                                     3/6/17
460 GRANDE0788008     GRANDE0788008  3/6/17 Email re Touching Base                                      X
461 GRANDE0790428     GRANDE0790429  10/7/16 Email re Version 1 of the Budget (w/                       X
                                             attach.)
462 GRANDE0813120     GRANDE0813122 12/5/16- Email chain re New management fee                          X
                                     12/6/16 number (w/ attach.)
463 GRANDE0850933     GRANDE0850934  4/21/17 Email chain re Billboard journalist seeks                  X
                                             comment on lawsuit
464 GRANDE0850987     GRANDE0850987  4/22/17 Email chain re RIAA                                        X
465 GRANDE0851512     GRANDE0851514  4/22/17 Email chain re Fwd: Billboard journalist                   X
                                             seeks comment on lawsuit
466 GRANDE0856216     GRANDE0856216  4/25/17 Email re Ryan Thompson                                     X
467 GRANDE0941254     GRANDE0941254  9/17/12 Email re Safe Harbor provision                             X
468 GRANDE0949981     GRANDE0949983  8/8/17 Email chain re Radiate Preliminary July                     X
                                             Revenues (w/ attach.)
469 GRANDE0950434     GRANDE0950442  8/8/17 Email chain re Radiate Preliminary July                     X
                                             Revenues (w/ attach.)
470   GRANDE0992589   GRANDE0992590 10/24/12 Email chain re Re: Suddenlink Contact                      X
471   GRANDE1007300   GRANDE1007300  11/5/12 Email chain re DCMA?                                       X
472   GRANDE1021103   GRANDE1021103 11/19/12 Email re Email Activity Report                             X
473   GRANDE1046866   GRANDE1046867 5/16/17- Email chain re SSRS Question (w/                           X
                                     5/19/17 attach.)
474 GRANDE1060546     GRANDE1060546  6/2/17 Email re Safe Harbor                                        X
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 16 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                         ECF Expects May               Date
PX     Beg Bates       End Bates       Date              Document Description            No. to Offer Offer Admitted Admitted
475 GRANDE1064212   GRANDE1064215     6/6/17    Email re May 2017 Revene Flash (w/                     X
                                                attach.)
476 GRANDE1069595   GRANDE1069596     6/13/17   Email re Copy of SSRS Report -                          X
                                                Subscribers Responded_2017-06-
                                                13.xlsx (w/ attach.)
477 GRANDE1078716   GRANDE1078716     6/22/17   Email re New DMCA report for                            X
                                                Specific Account Violations
478 GRANDE1081203   GRANDE1081204     6/26/17   Email re Proposed/Tenative Goals 2017                   X
                                                (w/ attach.)
479 GRANDE1093477   GRANDE1093477     7/11/17   Email re DMCA Violation Notification                    X
480 GRANDE1098930   GRANDE1098931    10/21/10   Email re DMCA update (w/ attach.)                       X
481 GRANDE1329525   GRANDE1329526     5/5/11-   Email chain re DMCA                                     X
                                      6/20/11
482 GRANDE1435498   GRANDE1435498     2/18/16 Email chain re RightsCorp -- Customers                    X
                                               Network Infringement Ltr
483 GRANDE1435500   GRANDE1435500     2/18/16 Email chain re Rightscorp - DMCA                          X
484 GRANDE1435505   GRANDE1435505     2/18/16 Email chain re Rightscorp - DMCA                          X
485 GRANDE1438176   GRANDE1438177     2/22/16 Email chain re RightsCorp -- Customers                    X
                                               Network Infringement Ltr
486 GRANDE1438198   GRANDE1438199     2/22/16 Email re Rightscorp (w/ attach.)                          X
487 GRANDE1438288   GRANDE1438288     2/22/16 Email re conversation with Bill@RCN                       X
                                               on their DMCA over chat
488 GRANDE1438393   GRANDE1438395     2/22/16 Email chain re RE: RightsCorp --                          X
                                               Customers Network Infringement Ltr
489 GRANDE1493875   GRANDE1493876     3/5/15 Email re Bonus Messaging                                   X
490 GRANDE1517686   GRANDE1517687     3/11/15 Email re Bonus Messaging                                  X
491 GRANDE1646092   GRANDE1646092     2/23/16 Email chain re CPNI and DMCA Data                         X
                                               Sent to CSG
492 GRANDE1715186   GRANDE1715189     5/17/16 Email chain re Grande - DMCA Police                       X
                                               for Website (w/ attachs.)
493 GRANDE1718830   GRANDE1718830     5/19/16 Email re DMCA - ABUSE notifications                       X
494 GRANDE1811739   GRANDE1811740     8/25/16 Email re Marketing estimated YE                           X
                                               marketing spend (w/ attach.)
495 GRANDE1843984   GRANDE1843986     8/22/17 Email chain re RE: legal fees                             X
496 GRANDE1847349   GRANDE1847351     8/24/17 Email chain re Files for the P&L Call                     X
                                               tomorrow (w/ attach.)
497 GRANDE1856211   GRANDE1856211     9/5/17 Email re Copy Infringement Legal                           X
                                               Accrual
498 GRANDE1856942   GRANDE1856942     9/6/17 Email chain re RE: RIAA suit                               X
499 GRANDE1933659   GRANDE1933659     8/11/10 Email re DMCA                                             X
500 GRANDE2180373   GRANDE2180374     8/8/16 Email chain re RE: Certified Letter -                      X
                                               Dallas Office 8/5/2016
501 GRANDE2200018   GRANDE2200019     8/15/16 Email re Important Message from Jim                       X
                                               Holanda
502 GRANDE2211894   GRANDE2211896    10/30/13- Email chain re Roll Up - A Few                           X
                                     10/31/13 Questions - Boom on Revenue?
503 GRANDE2221981   GRANDE2221982     3/4/16 Email chain re Bonus Message                               X
504                                   4/30/17 Article: "Grande Communications                           X
                                               announces explansion of 1 gigabit
                                               internet service"
505                                   9/12/14 Article: "Grande Names Matt Rohre                         X
                                               Interim President"
506                                   4/25/17 Article: "Grande expands gigabit service                  X
                                               to more Austin customers"
          Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 17 of 37
                                           PLAINTIFFS' EXHIBIT LIST
                      UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                     Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                    ECF Expects May               Date
PX    Beg Bates    End Bates       Date              Document Description           No. to Offer Offer Admitted Admitted
507                                         Article: "Steve Simmons, Jim Holanda,                 X
                                            John Gdovin, C. Matthew Rohre, Chris
                                            Fenger, Rob Roeder, Pat Murphy, John
                                            Feehan & Jeffrey B. Kramp"
508                               Oct-17   Oct. Analysis Spreadsheet (Detail)                      X
509                               Oct-17   Oct. Analysis Spreadsheet (Status)                      X
510                               Oct-17   Oct. Analysis Spreadsheet (Summary)                     X
511                               7/31/18  Expert Report of Robert A. Bardwell     172-11   X
512                                        Curriculum Vitae of Robert A. Bardwell           X
513                                        Asserted Copyrights and Documented               X
                                           Infringements
514                                        Grande IP Address Pool                           X
515                                        Summary of Each IP Address Infringing            X
                                           on Asserted Copyrights
516                                        Consecutive Days with Infringement by            X
                                           IP addresses
517                                        All Infringement Events Related to               X
                                           Chart 1
518                                        All Ports Associated with Infringements          X
519                                        All Song Profiles Made Available by              X
                                           Subscribers
520                                        All Infringements Related to Chart 3             X
521                                        Markov Model Formulas                            X
522                                        All Infringements Related to Chart 5             X
523                                        Markov Model Results by Single Port              X
                                           Suspected Account
524                                        Markov Model Results by Random Port              X
                                           Suspected Account
525                                        Markov Model Results by Non-Random               X
                                           Port Suspected Account
526                                        Markov Model Results by Modified                 X
                                           Single Port Suspected Account
527                                        Markov Model Results by Modified                 X
                                           Non-Random Port Suspected Account
528                                        All Infringements Recorded for Longest           X
                                           Infringing Verified Account
529                                        All Infringements Recorded for Most              X
                                           Infringing Verified Account
530                                        All Infringements Related to Verified            X
                                           Account with Most Ports
531                                        Documentation of BitTorrent Users                X
                                           Modifying Ports
532                                        Probability Parameters in the Markov             X
                                           Model
533                                        Rate Parameters in the Markov Model              X
534                                        Sensitivity Analysis of Parameters in            X
                                           Markov Model
535                                        Grande File Share Parameters                     X
536                                        JoinedGrandeInfringements2180430csv.                    X
                                           csv
537                                        GrandeDump2018067raw2.csv                               X
538                                        RC-D_00000001.htm through RC-                           X
                                           D_00000010.htm.
539                                        RC-D001.xlsx                                            X
540                              11/26/11- Academic Article: "User Tracking on                     X
                                 11/28/11 the Web via Cross-Browser
                                           Fingerprinting"
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 18 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May                Date
PX     Beg Bates      End Bates       Date               Document Description              No. to Offer Offer Admitted Admitted
541                                             Academic Article: "Detecting Stealthy                    X
                                                P2P Botnets Using Statistical Traffic
                                                Fingerprints"
542                                  3/28/08    Article: "10 Tips and Tricks for Private                 X
                                                Bittorrent Sites"
543                                   Nov.      Article: "Observed Structure of                          X
                                      2002      Addresses in IP Traffic"
544                                   Aug.      Academic Article: "How Dynamic are                       X
                                      2007      IP Addresses?"
545                                 Jan. 2011   Academic Article: "Technical report: An                  X
                                                Estimate of Infringing Use of the
                                                Internet"
546                                   2009      Academic Article: "On Dominant                           X
                                                Characteristics of Residential
                                                Broadband Internet Traffic"
547                                  4/24/11    Article: "uTorrent – Randomize port at                   X
                                                each start"
548                                  6/2/15     Forum: "How to have client                               X
                                                automatically change port when
                                                blocked?"
549                                  4/24/11    Forum: "Port Mapping – General                           X
                                                Discussion"
550                                  8/17/18    Reply of Robert A. Bardwell to the       172-27   X
                                                Report of Jonathan E. Kemmerer
551                                             Abuse Information from Additional                        X
                                                Grande Abuse Notices
552                                             Exhibit A.xlsx                                           X
553                                             Notices - Actual.xlsx                                    X
554                                             Hard drive containing                                    X
                                                fullnoticeoutput.zip
555                                             RC-D_00000001.htm through RC-                            X
                                                D_00000010.htm.
556                                             RC-D001.xlsx                                             X
557                                             GrandeDump2018067raw2.csv                                X
558                                             JoinedGrandeInfringements2180430csv.                     X
                                                csv
559                                             Expert Report of Barbara Frederiksen- 172-8       X
                                                Cross
560                                             Curriculum Vitae, Qualifications,                 X
                                                Testimony of Barbara Frederiksen-Cross
561                                             Frederiksen-Cross Materials Received              X
                                                or Reviewed
562                                             Rightscorp Source Code Files                      X
563                                             Rightscorp Source Code Description                X
564                                             Rightscorp email re Unauthorized Use              X
                                                of Copyrights (w/ attach.)
565                                             Sample of 2012 Rightscorp                         X
                                                Infringement Notice
566                                             Sample of Rightscorp Termination                  X
                                                Request
567                                             Torrents Used in Jurislogic 2018                  X
                                                Testing
568                                             Songs Used in Jurislogic 2018 Testing             X
569                                             Sample Notice from Grande to                   X
                                                Subscribers
570 RIGHTSCORP     RIGHTSCORP        c.2014     Repeat Infringers Spreadsheet                          X
    00004000       00004000
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 19 of 37
                                                  PLAINTIFFS' EXHIBIT LIST
                             UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                            Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                            ECF Expects May               Date
PX      Beg Bates         End Bates       Date           Document Description               No. to Offer Offer Admitted Admitted
571 RIGHTSCORP        RIGHTSCORP        11/17/16 Email re Grande Communications                           X
    00004001          00004002                   Termination request for BMG Rights
                                                 Management (US) LLC (w/ attach.)
572 RIGHTSCORP        RIGHTSCORP         c.2014 Repeat Infringers Spreadsheet                              X
    00004002          00004002
573 RIGHTSCORP        RIGHTSCORP        11/9/15 Email re Grande Communications                             X
    00004229          00004230                  Termination request for Imagem USA
                                                (w/ attach.)
574 RIGHTSCORP        RIGHTSCORP        c.2015 Repeat Infringers Spreadsheet                               X
    00004230          00004230
575 GRANDE0000155     GRANDE0000155      c.2017    DMCA Excessive Violations                               X
                                                   Spreadsheet
576 GRANDE0000156     GRANDE0000156      c.2017    DMCA Excessive Violations                               X
                                                   Spreadsheet
577   GRANDE0002050   GRANDE0002056                Grande DMCA Policy and Procedure                        X
578   GRANDE1438198   GRANDE1438199   2/22/16      Email re Rightscorp (w/ attach.)                        X
579   GRANDE1438199   GRANDE1438199                Infringement List (per account)                         X
580   GRANDE1435539   GRANDE1435540   2/18/16      Email chain re Rightscorp - DMCA                        X
581   GRANDE2551605   GRANDE2551605                DMCA Notices Received                                   X
582   GRANDE0000157   GRANDE0000157                Infringement Spreadsheet                                X
583   GRANDE0000164   GRANDE0000182                Compilation of Infringement Letters                     X
584   GRANDE0000184   GRANDE0000188                Compilation of Infringement Letters                     X
585   GRANDE1438198   GRANDE1438199   2/22/16      Email re Rightscorp.xls (w/ attach.)                    X
586   RIGHTSCORP      RIGHTSCORP0000 11/23/14      Email re Grande Communications                          X
      00003999        4000                         Termination request for BMG Rights
                                                   Management (US) LLC (w/ attach.)
587 RIGHTSCORP        RIGHTSCORP        11/17/14   Email re Grande Communications                          X
    00004002          00004002                     Termination request for BMG Rights
                                                   Management (US) LLC (w/ attach.)
588                                                GrandeInfringementtabledumpto201608                     X
                                                   01.csv
589                                                70.123.168.237reports.xlsx                              X
590                                                Hard drive containing Sony-v-Grande                     X
                                                   RC-D001.zip
591                                                Sample test infringement notice                         X
592                                                RC-D_00140075 (excerpt)                                 X
593                                                RC-D_00140075.htm                                       X
594                                                RC-D_00000009.htm                                       X
595                                                RC-D_00010009.htm                                       X
596                                                RCD_00020020.htm                                        X
597                                                RC-D_00030022.htm                                       X
598                                                RC-D_00600310.htm                                       X
599                                                RC-D_01020505.htm                                       X
600                                                ISP Insight: Rightscorp                                 X
601                                                Title 17 Copyright                                      X
602                                      c.2016    Copyright Law of the United States                      X
603                                                Grande DMCA Policy and Procedure                 X
604                                     7/27/18    Expert Reply Report of Barbara                   X
                                                   Frederiksen-Cross
605                                                Frederiksen-Cross Curriculum Vitae,              X
                                                   Qualification, Testimony
606                                                List of Materials Received or Reviewed           X
607                                                Rightscorp Source Code Description               X
608 GRANDE0000205     GRANDE0000205                Spreadsheet listing Specific Account                    X
                                                   DMCA Violations
609 GRANDE0000212     GRANDE0000212                Spreadsheet listing Specific Account                    X
                                                   DMCA Violations
            Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 20 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                     ECF Expects May                Date
PX     Beg Bates       End Bates       Date           Document Description            No. to Offer Offer Admitted Admitted
610 GRANDE0000214   GRANDE0000214            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
611 GRANDE0000217   GRANDE0000217            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
612 GRANDE0000218   GRANDE0000218            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
613 GRANDE0000220   GRANDE0000220            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
614 GRANDE0000221   GRANDE0000221            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
615 GRANDE0000222   GRANDE0000222            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
616 GRANDE0000224   GRANDE0000224            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
617 GRANDE0000239   GRANDE0000239            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
618 GRANDE0000245   GRANDE0000245            Spreadsheet listing Specific Account                   X
                                             DMCA Violations
619                                          Expert Supplement Report of Barbara             X
                                             Frederiksen-Cross (forthcoming)
620                                  7/13/18 Expert Report of William H. Lehr       172-4    X
621                                          Curriculum Vitae of William H. Lehr             X
622                                          U.S. Sound Recording Industry                   X
                                             Revenue by Source 2010 - 2017
623                                          Summary of Findings on the Impact of            X
                                             Illegal File Sharing on the Music
                                             Industry
624                                          Summary of Findings on the Impact of            X
                                             Streaming On Piracy in the Music
                                             Industry
625                                          Grande Residential Revenues and                 X
                                             Subscriber Counts
626                                          Grande Consolidated Revenue and                 X
                                             Profit
627                                          Average Monthly ARPU - High-Speed               X
                                             Internet Service
628                                          Average Monthly ARPU - Video                    X
                                             Service
629                                          Average Monthly ARPU - Voice                    X
                                             Service
630                                  c.2016 2016 Monthly Blended Bundle ARPU                 X
                                             for Grande High-Speed Internet
                                             Residential Subscribers
631                                  c.2016 2016 Monthly Blended Bundle Gross                X
                                             Margin for Grande High-Speed Internet
                                             Residential Subscribers
632                                          Subscriber Lifetime Value: Gross                X
                                             Margin Methodology for Grande High-
                                             Speed Internet Residential Subscribers
633                                           Subscriber Value Implied by Cable            X
                                              Industry Transactions
634                                           Estimated Value to Grande of Retaining       X
                                              Residential Subscribers with Multiple
                                              Instances of Infringement
635 RIAA_00059812   RIAA_00059812             “U.S. Recorded Music Revenues by                    X
                                              Format,” Recording Industry
                                              Association of America
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 21 of 37
                                                   PLAINTIFFS' EXHIBIT LIST
                              UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                             Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                       ECF Expects May               Date
PX     Beg Bates          End Bates        Date       Document Description             No. to Offer Offer Admitted Admitted
636 GRANDE0078377      GRANDE0078377         Grande Products and Services                            X
637 GRANDE0098809      GRANDE0098809 9/18/15 Email re Training deck_Retention (w/                    X
                                             attach.)
638 GRANDE0135876 GRANDE0135877      2/3/14- Email re copycat                                         X
                                     2/4/14
639 GRANDE0475734 GRANDE0475736      9/19/14 Email chain re Grande (w/ attach.)                       X
640 GRANDE0509709 GRANDE0509709 1/31/11- Email chain re Employee                                      X
                                      2/1/11 Memo/Summary (w/ attachs.)
641 GRANDE0618690 GRANDE0618690      9/1/16- Email chain re Grande C-SAT Report                       X
                                     9/2/16 (w/ attach.)
642 GRANDE0662924 GRANDE0662924      9/9/14 Email chain re Grande in the News                         X
643 GRANDE0863082 GRANDE0863082              Grande Finances Spreadsheet                              X
644 GRANDE0949411 GRANDE0949411              Grande Finances Spreadsheet                              X
645 GRANDE0980961 GRANDE0980965 10/3/12 - Email chain re product combination                          X
                                    10/11/12 church analysis (w/ attach.)
646 GRANDE1064140 GRANDE1064140              Grande Competitive Update                                X
                                             Powerpoint, Feb. 2017
647 GRANDE1094438 GRANDE1094438 10/25/10 Email re Systems Report                                      X
648 GRANDE1374400 GRANDE1374400              Grande Finances Spreadsheet                              X
649 GRANDE1715401 GRANDE1715401              Grande Finances Spreadsheet                              X
650 GRANDE1840451 GRANDE1840451              Grande Austin Market Doc.                                X
651 GRANDE1871837 GRANDE1871837              Grande 2011 Financial Tracking                           X
                                             Spreadsheet
652 GRANDE2551606 GRANDE2551606              Grande Finances Spreadsheet                              X
653 GRANDE2542672 GRANDE2551077              Rightscorp Letters Database                              X
654 PATRIOT00044572 PATRIOT00044572          Grande 2013 Budget Spreadsheet                           X
655 PATRIOT00152074 PATRIOT00152074          RCN Cable Finances Spread                                X
656                                 12/13/15 Article: "Digital Broadband Content:                     X
                                             Music”
657                                  3/31/16 2016 Valuation Handbook: Industry                        X
                                             Cost of Capital
658                                  4/23/14 Academic Article: "Piracy and Music                      X
                                             Sales: The Effects of An Anti-Piracy
                                             Law"
659                                  c.2016 Academic Article: “Digital Music                          X
                                             Consumption on the Internet: Evidence
                                             from Clickstream Data"
660                                  c.2017 Academic Article: "Let The Music                          X
                                             Play? Free Streaming and its Effects on
                                             Digital Music Consumption"
661                                  c.2017 Academic Article: "As Streaming                           X
                                             Reaches Flood Stage: Does Spotify
                                             Stimulate or Depress Music Sales?"
662                                  c.June Academic Article: "Streaming or                           X
                                       2017  Stealing? The complementary features
                                             between music streaming and music
                                             piracy”
663                                  8/25/15 Academic Article: "Copyright                             X
                                             Enforcement in the Digital Age:
                                             Empirical Economic Evidence and
                                             Conclusions”
664                                   c.Feb. Academic Article: “Copyright                             X
                                       2017 Enforcement in the Digital Age:
                                             Empirical Evidence and Policy
                                             Implications”
          Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 22 of 37
                                           PLAINTIFFS' EXHIBIT LIST
                      UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                     Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                     ECF Expects May               Date
PX    Beg Bates    End Bates       Date              Document Description            No. to Offer Offer Admitted Admitted
665                               c.Sept.   Academic Article: "The Effect of                       X
                                   2014     Graduated Response Anti-Piracy Laws
                                            on Music Sales: Evidence from An
                                            Event Study in France”
666                              c. 2015    Academic Article: "Music Piracy: Bad                    X
                                            for Record Sales but Good For The
                                            iPod?”
667                               c.April   Academic Article: “File Sharing:                        X
                                   2006     Creative Destruction or Just Plain
                                            Destruction?”
668                               4/6/18    Academic Article: “The Impact of                        X
                                            Internet Piracy on Sales and Revenues
                                            of Copyright Owners”
669                               c.2014    Academic Article: “The Impacts of                       X
                                            Internet Piracy”
670                               c.2011    Academic Article: "Quantifying Global                   X
                                            Transfers of Copyrighted Content Using
                                            BitTorrent"
671                               c.2006    Academic Article: "The Impact of                        X
                                            Digital File Sharing on the Music
                                            Industry: An Empirical Analysis”
672                               c.2016    Academic Article: "The Effect of File                   X
                                            Sharing on Record Sales, Revisited”
673                               c.April   Academic Article: "Piracy on the High                   X
                                   2006     C’s: Music Downloading, Sales
                                            Displacement, and Social Welfare in a
                                            Sample of College Students”
674                               c.2010    Academic Article: “Music File Sharing                   X
                                            and Sales Displacement in the iTunes
                                            Era”
675                              c. April   Academic Article: “Measuring the                        X
                                  2006      Effect of File Sharing on Music
                                            Purchases”
676                               c.2011    Textbook: "Accounting for Decision                      X
                                            Making and Control"
677                              6/18/12    Article: "BC Partners, CPP Investment                   X
                                            Board, and Management Agree to
                                            Acquire Suddenlink for $6.6 Billion”
678                               c. Oct.   Article: "Broadband Cable Financial                     X
                                   2014     Databook, 2015 Edition”
679                               c. Dec.   Article: "Broadband decisions: What                     X
                                   2010     drives consumers to switch – or stick
                                            with – their broadband Internet
                                            provider”
680                                         Spreadsheet: Cable System Sales                         X
                                            Summary, December
681                              6/14/10    Article: “Cablevision Announces                         X
                                            Acquisition of Bresnan
                                            Communications”
682                               7/1/13    Article: “Charter Completes Its                         X
                                            Acquisition of Optimum West from
                                            Cablevision”
683                              3/31/15    Article: "Charter to Acquire Bright                     X
                                            House Networks for $10.4 Billion”
684                               6/6/17    Article: “Cisco Visual Networking                       X
                                            Index: Forecast and Methodology, 2016-
                                            2021”
          Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 23 of 37
                                           PLAINTIFFS' EXHIBIT LIST
                      UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                     Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                        ECF Expects May               Date
PX    Beg Bates    End Bates       Date              Document Description               No. to Offer Offer Admitted Admitted
685                              c. Aug.    Article: “Copyright Issues in Digital                     X
                                   2004     Media”
686                              c. July    Article: “Copyright Policy, Creativity,                    X
                                   2013     and Innovation in the Digital Economy”
687                               5/4/16    Article: “FCC approves Altice purchase                     X
                                            of Cablevision Systems”
688                               1/8/17    Article: “GTCR Announces Sale Of                           X
                                            Rural Broadband Investments To Cable
                                            One”
689                              4/12/10    Article: “Intellectual Property:                           X
                                            Observations on Efforts to Quantify the
                                            Economic Effects of Counterfeit and
                                            Pirated Goods”
690                               8/4/11    Article: “Mediacom Communications to                       X
                                            Build New Corporate Headquarters in
                                            Orange County, New York”
691                               c.2016    Article: “Music Consumer Insight                           X
                                            Report 2016”
692                              c. Sept.   Article: “Music Consumer Insight                           X
693                              c.2017
                                    Nov.    Report”
                                            Article: “Public MSOs’ revenues and                        X
                                   2017     EBITDA summary, Q3 2016 - Q3
                                            2017”
694                              c. March   Article: “Public MSOs’ revenues and                        X
                                   2017     operating cash flows summary, 2014-
                                            2016”
695                              8/10/10    Article: “RCN Reports Second Quarter                       X
                                            2010 Results”
696                              1/24/18    Article: “RCN/Grande Closes                                X
                                            Acquisition of Wave Broadband”
697                              c. Aug.    Article: “The Impact of Intellectual                       X
                                  2012      Property Theft on the Economy”
698                              2/26/12    Article: “The NPD Group: Music File                        X
                                            Sharing Declined Significantly in 2012”
699                                         Article: “Time Warner Cable Inc.                           X
                                            acquires Insight Communications
                                            Company Inc.”
700                              4/12/18    Article: “Transactions Overview”                           X
701                              4/18/12    Article: “WideOpenWest to buy                              X
                                            Knology for $1.5B”
702                              4/17/17    Article: “The rise of music streaming                      X
                                            services hasn't killed music piracy”
703                               4/5/18    Article: “The Best VPNs for BitTorrent”                    X
704                               4/1/16    Article: “Illegal streaming is dominating                  X
                                            online piracy”
705                              12/21/15   Article: “Altice Closes Suddenlink                         X
                                            Deal”
706                              5/18/16    Article: “Charter completes purchase of                    X
                                            Time Warner Cable, Bright House”
707                               9/3/14    Article: “Factors impacting cable churn                    X
                                            in 2014 and beyond”
708                              3/17/15    Article: “HSD eclipses video in revenue                    X
                                            gains in 2014, but video ARPU still
                                            undisputed leader”
709                              8/11/17    Article: “What Exactly Is Stream-                          X
                                            Ripping, The New Way People Are
                                            Stealing Music”
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 24 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                         ECF Expects May               Date
PX     Beg Bates       End Bates       Date             Document Description             No. to Offer Offer Admitted Admitted
710                                   c.2012   Article: “Customer Centricity in the                    X
                                               Telecommunications Industry”
711                                   c. Sept. Article: “Sizing the Piracy Universe”                    X
                                       2013
712                                  11/13/12 Article: “Cord-Cutting: Cable’s Offer                     X
                                               You Can’t Refuse”
713                                   c. Aug. Article: “The True Cost of Sound                          X
                                       2007    Recording Piracy to the U.S. Economy”
714                                  2/16/16 Article: “Piracy and the Supply of New                     X
                                             Creative Works”
715                                  2/2/16 Article: “The Truth About Piracy”                           X
716                                  8/17/18 Expert Reply Report of William H. Lehr 172-6        X
717                                  c.2015 Textbook: "Corporate Finance"                               X
718                                  1/15/18 Article: “2017 Streaming Price Bible!                      X
                                             Spotify per Stream Rates Drop 9%,
                                             Apple Music Gains Marketshare of Both
                                             Plays and Overall Revenue,”
719                                  c.2017 Article: “2017 Vivendi Annual Report”                       X
720                                  c. Jan. Article: “Technical report: An Estimate                    X
                                      2011 of Infringing Use of the Internet”
721                                  c.2018 Article: “What We Do”                                       X
722                                  6/1/17 Article: “The Long, Slow Decline of                         X
                                             BitTorrent”
723                                  1/21/16 Article: “Netflix isn’t just hurting pay                   X
                                             TV, it’s also slowly killing online
                                             piracy”
724                                  4/10/14 Complaint, Warner Music Group Corp.,                       X
                                             et al., v. Megaupload Limited, Vestor
                                             Limited, Kim Dotcom, Mathias
                                             Ortmann, and Bram van der Kolk, Case
                                             No. 1:14-cv-374
725                                  9/26/16 Complaint, UMG Recordings, Inc.; et                        X
                                             al., v. PMD Technologie UG d/b/a
                                             YouTube-mp3; Philip Matesanz; and
                                             Does 1-10, Case No. 2:16-cv-07210
726                                  2/3/17 Complaint, Atlantic Recording                               X
                                             Corporation, et al., v. Spinrilla, LLC
                                             and Jeffery Dylan Copeland, Case No.
                                             1:17-cv-00431
727                                  1/18/18 Complaint, Sony Music Entertainment;                       X
                                             et al., v. Social Study Media LLC; Fit
                                             Radio LLC d/b/a FITRADIO; Fit Radio
                                             Partners LLC; and Does 1-10, Case No.
                                             1:18-cv-00266-RWS
728                                  7/31/18 Complaint, Sony Music Entertainment,                       X
                                             et al., v. Cox Communications, Inc. and
                                             CoxCom, LLC.,Case No. 1:18-cv-950
729                                   8/3/18   Complaint, UMG Recordings, Inc., et                      X
                                               al., v. Tofig Kurbanov and Does 1–10,
                                               d/b/a FLVTO.biz and 2conv.com, No.
                                               1:18-cv-00957
730 GRANDE0617219   GRANDE0617219     Sept.,   Grande Competitive Update                                X
                                      2016
731 GRANDE1064811   GRANDE1064811     June, Grande Competitive Update                                   X
                                      2017
732                                  1/15/18 "Per Stream Royalty Rates"                                 X
733                                  7/13/18 Expert Report of Terrence P. McGarty       172-26   X
             Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 25 of 37
                                                   PLAINTIFFS' EXHIBIT LIST
                              UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                             Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                               ECF Expects May               Date
PX       Beg Bates         End Bates       Date              Document Description              No. to Offer Offer Admitted Admitted
734                                                  Curriculum Vitae of Terrence P.                  X
                                                     McGarty
735                                                  Spreadsheet: DMCA Notices Entered                 X
                                                     into Abuse Database, Instances of
                                                     Infringement Identified, and Letters
                                                     Sent to Grande Subscribers
736                                                  Grande FCC Network Management                            X
                                                     Disclosure
737                                                  Grande Service Residential Subscriber                    X
                                                     Acceptable Use Policy
738                                       10/1/13    Grande Service Residential Subscriber                    X
                                                     Acceptable Use Policy
739 GRANDE0000011       GRANDE0000013     4/11/13    Email chain re DMCA notices                              X
740 GRANDE0000023       GRANDE0000025     4/11/13    Email chain re DMCA notices                              X
741 GRANDE0000074       GRANDE0000074     3/31/13    Email chain including M. Murphy and                      X
                                                     R. Creel
742 GRANDE0000075       GRANDE0000076     3/31/13    Email chain including M. Murphy, R.                      X
                                                     Creel, and W. Hardeman (w/ attach.)
743 GRANDE0000080       GRANDE0000082     3/31/13    Email chain including M. Murphy, R.                      X
                                                     Creel, and W. Hardeman (w/ attach.)
744 GRANDE0000087       GRANDE0000090     3/31/13    Email chain including M. Murphy, R.                      X
                                                     Creel, and W. Hardeman (w/ attach.)
745   GRANDE0000161     GRANDE0000161                Infringement Letter                                      X
746   GRANDE0000188     GRANDE0000189     6/20/17    Email from Grande to M. Sooby                            X
747   GRANDE0000224     GRANDE0000224                Specific Account DMCA Violations                         X
748   GRANDE0055081     GRANDE0055084    11/18/15-   Email chain re E-mail help (w/ attach.)                  X
                                         11/20/15
749 GRANDE0540116       GRANDE0540116     5/5/11     Email re DMCA                                            X
750 GRANDE0673186       GRANDE0673186     c. Jan.    Grande Projects Status Report Jan. 2017                  X
                                           2017
751 GRANDE0716593       GRANDE0716593     c. Oct.    Grande Projects Status Report Oct. 2016                  X
                                           2016
752 GRANDE0786969       GRANDE0786969    c. March    Grande Projects Status Report March.                     X
                                           2017      2017
753 GRANDE0790428       GRANDE0790429     10/7/16    Email re Version 1 of the budget (w/                     X
                                                     attach.)
754 GRANDE0816590       GRANDE0816591     4/14/17    Email re Copyright Infringement - Add                    X
                                                     on to current process
755   GRANDE1096805     GRANDE1096805 10/18/10       Email re Systems Report                                  X
756   GRANDE1438279     GRANDE1438280   2/18/16      Email chain re Rightscorp - DMCA                         X
757   GRANDE1438371     GRANDE1438372                Grande Drafted Letter                                    X
758   GRANDE1438373     GRANDE1438374                Grande Drafted Letter                                    X
759   GRANDE2007148     GRANDE2007148   4/21/11      Email chain re DMCA                                      X
760   GRANDE2049666     GRANDE2049666                Grande Management Team Powerpoint                        X
761   GRANDE2506746     GRANDE2506746 11/18/16       Email chain re DMCA                                      X
762   PATRIOT00047600   PATRIOT00047601 8/16/16      Email chain re Today's DMCA call                         X
763   PATRIOT00071485   PATRIOT00071488              "CGC Systems, Inc." and "Atlantic                        X
                                                     Broadband, L.L.C. Doing Business as
                                                     Grande Communications" Statement of
                                                     Work
764 PATRIOT00192127 PATRIOT00192130                  Agreement between "CGC Systems,                          X
                                                     Inc." "Atlantic Broadband, LLC" and
                                                     "Grande Communications Networks,
                                                     LLC"
765 PATRIOT00222419 PATRIOT00222423                  "CGC Systems, Inc." and " Grande                         X
                                                     Communications Networks LLC"
                                                     Statement of Work
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 26 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                             ECF Expects May               Date
PX     Beg Bates       End Bates        Date              Document Description               No. to Offer Offer Admitted Admitted
766 PATRIOT00251067 PATRIOT00251077    2/1/17    OSG and RCN Telecom Services Print                        X
                                                 and Mail Fulfillment Services
                                                 Agreement
767                                   c.2004     Book: "Modern Cable Television                             X
                                                 Technology: Video, Voice, and Data
                                                 Communications"
768                                   c.2014     Book: "Network Security Through Data                       X
                                                 Analysis"
769                                   c.2013     Academic Article: “Standards for                           X
                                                 Determining When ISPs Have Fallen
                                                 Out of Section 512(A)”
770                                   c.2013     Academic Article: "The Politics of Deep                    X
                                                 Packet Inspection: What Drives
                                                 Surveillance by Internet Service
                                                 Providers?"
771                                   c.2015     Academic Article: "Cable Networks,                         X
                                                 Services, and Management"
772                                   c.April    Academic Article: “Measuring the                           X
                                       2006      Effect of File Sharing on Music
                                                 Purchases”
773                                    c.June    Academic Article: "Detection and                           X
                                        2003     Classification of Peer-to-Peer Traffic: A
                                                 Survey”
774                                              Academic Article: "The Internet’s                          X
                                                 Coming of Age"
775                                   4/16/18    Article: “1 Gig Internet Speed                             X
                                                 Comparison”
776                                   c.2018     Article: “About Grande”                                    X
777                                   9/3/09     Article: “ABRY Partners Buying                             X
                                                 Grande Communications”
778                                   c.June     Article: “An Overview of the IETF                          X
                                       2012      Network Management Standards”
779                                   2/12/14    Article: “Cableco Gigabit Broadband                        X
                                                 Plans are Not HFC-Based”
780                                   12/17/15   Article: “Cox Communications Found                         X
                                                 Liable for Users' Downloading”
781                                   7/11/17    Article: “Grande Communications                            X
                                                 Announces Expansion Of 1 Gigabit
                                                 Internet Service To Corpus Christi
                                                 Texas”
782                                   c.2018     Article: “Grande: FCC Network                              X
                                                 Management Disclosure”
783                                              Article: “History of Cable”                                X
784                                              Article: “How fast is Fiber Optic                          X
                                                 Internet?”
785                                              “Management Services Agreement,”                           X
                                                 Atlantic Broadband Finance, LLC
786                                              Grande Article: “Popular Deals”                            X
787                                   6/14/04    Article: “Prospectus: $136,000,000                         X
                                                 Grande Communications Holdings, Inc.
                                                 Offer to Exchange 14% Senior Secured
                                                 Notes due 2011”
788                                   5/22/17    Article: “RCN, Grande and Wave                             X
                                                 Broadband Join Forces”
789                                              Article: “The Basics of BitTorrent”                        X
790                                    2/1/17    Article: “TPG Capital Completes RCN                        X
                                                 and Grande Acquisitions”
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 27 of 37
                                               PLAINTIFFS' EXHIBIT LIST
                          UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                         Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                             ECF Expects May               Date
PX     Beg Bates       End Bates       Date            Document Description                  No. to Offer Offer Admitted Admitted
791                                   8/15/16 Article: “TPG Capital to Acquire RCN                         X
                                              and Grande Communications”
792                                           Grande Article: “Use Your Own                                 X
                                              Modem”
793                                   2/1/15 Article: “Grande beats AT&T, Google                            X
                                              Fiber with 1 Gbps launch in San
                                              Antonio”
794                                  11/20/14 Article: “Grande extends 1Gbps service                        X
                                              into more parts of Austin”
795                                           CSG International Web Homepage                                X
796                                   3/5/10 Article: “RCN to Sell Itself for $1.2                          X
                                              Billion”
797                                           OSG Billing Services Webpage                                  X
798 GRANDE0019396   GRANDE0019396             Spreadsheet: Grande High Level                                X
                                              Transition Services Planning
799 GRANDE0813932   GRANDE0813932             Financial Spreadsheet                                         X
800                                   9/11/18 Decl. of Jeremy Landis (w/ attach.)           172-12   X
801                                   9/11/18 Decl. of Gregory Boswell                      172-9    X
802                                  10/15/18 Decl. of Gregory Boswell                      209-4    X
803                                   1/17/19 Decl. of Gregory Boswell                      253-1    X
804                                   1/17/19 Decl. of Barbara Frederiksen-Cross            254-1    X
805                                           Declaration of Alasdair McMullan in           172-1           X
                                              Support of Plaintiffs' Opposition to
                                              Defendant Grande Communications
                                              Networks LLC's Motion for Summary
                                              Judgment and Plaintiffs' Cross-Motion
                                              for Summary Judgment
806                                           List of Universal plaintiffs' works in suit   172-1           X
807 UMG_00014647;   UMG_00014905     11/30/99 Amended and Restated Certificate of           172-1           X
                                              Incorporation of "Polygram Records,
                                              Inc."
808 UMG_00012903    UMG_00012952      6/19/12 Agreement between "Interscope                 172-1           X
                                              Records" a Division of "UMG Records
                                              Inc." and "19 Recordings Inc."
809 UMG_00016882    UMG_00016920              Agreement between "Universal                  172-1           X
                                              Republic Records" a Division of "UMG
                                              Recordings, Inc." and "SKRIMSL ehf"
810 UMG_00017301    UMG_00017337              Agreement between "Interscope                 172-1           X
                                              Records" a Division of "UMG Records
                                              Inc." and "19 Recordings Inc."
811 UMG_00012971    UMG_00012978     10/18/00 Letter re Agreement between "Death            172-1           X
                                              Row Records, Inc.", "The Estate of
                                              Tupac Shakur", and "Marion 'Suge'
                                              Knight"
812 UMG_00013146    UMG_00013160      5/7/12 Letter re Agreement between "The               172-1           X
                                              Island Def Jam Music Group" a
                                              Division of "UMG Recordings, Inc."
                                              and "Getting Out Our Dreams II, LLC"
813 UMG_00016599    UMG_00016676     7/15/11 Agreement between "Elizabeth Grant",           172-1           X
                                             "Polydor Records" a Division of
                                             "Universal Music Operations Limited",
                                             and "Interscope Records" a Division of
                                             "UMG Recordings Inc."
814 UMG_00016858    UMG_00016920     10/26/11 Agreement between "Universal         172-1                    X
                                              Republic Records" a Division of "UMG
                                              Recordings, Inc." and "SKRIMSL ehf"
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 28 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                   ECF Expects May                Date
PX     Beg Bates     End Bates       Date           Document Description            No. to Offer Offer Admitted Admitted
815 UMG_00016921   UMG_00016970     8/17/12 Agreement between "Universal          172-1           X
                                            Republic Records" a Division of "UMG
                                            Recordings, Inc." and "X&O Inc."
816 UMG_00017215   UMG_00017337     2/19/03 Agreement between "Interscope         172-1           X
                                            Records" a Division of "UMG
                                            Recordings, Inc." and "Karen Orzolek,
                                            Nicholas Zinner, and Brian Chase"
817 UMG_00021615   UMG_00021629      6/30/97 Settlement Agreement between "Death 172-1           X
                                             Row Records, Inc" "Interscope Records"
                                             "The Estate of Tupac Shakur" and
                                             "Marion 'Suge' Knight"
818 UMG_00021630   UMG_00021636     10/18/00 Letter re Agreement between "Death     172-1        X
                                             Row Records, Inc", "Interscope
                                             Records", "The Estate of Tupac Shakur"
                                             and "Marion 'Suge' Knight"
819 UMG_00021637   UMG_00021642     10/19/00 Letter re Agreement between "Death       172-1      X
                                             Row Records, Inc", "Interscope
                                             Records", "The Estate of Tupac
                                             Shakur", and "Marion 'Suge' Knight"
820 UMG_00021643   UMG_00021657      11/1/96 Agreement between "Interscope            172-1      X
                                             Records" and "the Estate of Tupac
                                             Shakur"
821 UMG_00012868   UMG_00012902              Universal Music Group Inter Company      172-1      X
                                             Licence Agreement
822 UMG_00012953   UMG_00012959      1/28/11 Deed of Licence between "A&M             172-1      X
                                             Records Limited" and "Universal Music
                                             Operations Limited"
823 UMG_00012960   UMG_00012962      1/28/11 Deed of Transfer between "A&M            172-1      X
                                             Records Limited" and "Universal Music
                                             Operations Limited"
824 UMG_00014343   UMG_00014343     12/13/94 Certificate of Incorporation on Change   172-1      X
                                             of Name of "Phonogram Limited" to
                                             "Mercury Records Limited"
825 UMG_00014344   UMG_00014350      1/28/11 Deed of Licence between "Mercury         172-1      X
                                             Records Limited" and "Universal Music
                                             Operations Limited"
826 UMG_00014351   UMG_00014353      1/28/11 Deed of Transfer between "Mercury        172-1      X
                                             Records Limited" and "Universal Music
                                             Operations Limited"
827 UMG_00014354   UMG_00014360      1/28/11 Deed of Licence between "Polydor         172-1      X
                                             Limited" and "Universal Music
                                             Operations Limited"
828 UMG_00014361   UMG_00014363      1/28/11 Deed of Transfer between "Polydor        172-1      X
                                             Limited" and "Universal Music
                                             Operations Limited"
829 UMG_00015217   UMG_00015223      1/28/11 Deed of Licence between "Universal -     172-1      X
                                             Island Records Limited" and "Universal
                                             Music Operations Limited"
830 UMG_00015224   UMG_00015226      1/28/11 Deed of Transfer between "Universal -    172-1      X
                                             Island Records Limited" and "Universal
                                             Music Operations Limited"
831 UMG_00019543   UMG_00019545      1/1/05 Letter re Agreement between "Universal    172-1      X
                                             Music AB" and "UMG Recordings
                                             Services Inc."
832 UMG_00019546   UMG_00019548      1/1/05 Letter re Agreement between "Universal    172-1      X
                                             Music Australia Pty Ltd" and "UMG
                                             Recordings Services Inc."
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 29 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                          ECF Expects May                Date
PX     Beg Bates     End Bates        Date              Document Description               No. to Offer Offer Admitted Admitted
833 UMG_00019549   UMG_00019551      1/1/05    Letter re Agreement between "Universal    172-1           X
                                               Music Limited" and "UMG Recordings
                                               Services Inc."
834 UMG_00021658   UMG_00021661      1/4/13    Letter re "Universal Music Group" Inter   172-1           X
                                               Company Licence Agreement -
                                               Applicable to 2012
835 UMG_00021662   UMG_00021667                Letter re "Universal Music Group" Inter   172-1           X
                                               Company Licence Agreement -
                                               Applicable to 2012
836 UMG_00013006   UMG_00013010                Deal Memorandum with "Universal           172-1           X
                                               Music AB" and "Avicii Music AB"
837 UMG_00013011   UMG_00013052     1/20/12    Agreement between "Azealia Amanda         172-1           X
                                               Banks" and "Universal Music
                                               Operations Limited"
838 UMG_00017419   UMG_00017420     10/28/92   Certificate of Amendment of Articles of   172-1           X
                                               Incorporation of "Geffen Records, Inc."
839 UMG_00017421   UMG_00017423     10/15/99   Certificate of Merger of "Geffen          172-1           X
                                               Records, Inc." and "UMG Recordings,
                                               Inc."
840 UMG_00012858   UMG_00012860     10/15/99   Certificate of Merger of "A&M Records     172-1           X
                                               Inc." and "UMG Recordings, Inc."
841 UMG_00017688   UMG_00017692     10/29/04 "UMG Recordings, Inc." Written              172-1           X
                                             Consent by Directors to Action Without
                                             a Meeting
842 UMG_00013161   UMG_00013163      4/4/14 Certificate of Recordation with              172-1           X
                                             "Interscope Records", and "Universal
                                             Music Group"
843 UMG_00012963   UMG_00012966     12/11/13 Certificate of Recordation re "Interscope   172-1           X
                                             Records" and "Universal Music Group"
844 UMG_00014313   UMG_00014342     10/31/13 Purchase Agreement of "Octone               172-1           X
                                             Records, LLC" and "Interscope Geffen
                                             A&M Records" a Division of "UMG
                                             Recordings, Inc."
845 UMG_00016748   UMG_00016750     10/15/99 Certificate of Merger of "MCA Records,      172-1           X
                                             Inc." and "UMG Recordings, Inc."
846 UMG_00013094   UMG_00013098      6/30/99 "Polygram Records, Inc." Written            172-1           X
                                             Consent by Directors to Action without
                                             a Meeting
847 UMG_00019746   UMG_00019876      9/2/93 Amendment to Certificate of Limited          172-1           X
                                             Partnership of "Motown Record
                                             Company, L.P."
848 UMG_00019747   UMG_00019876      6/4/88 Agreement between "Motown Record             172-1           X
                                             Coporation", "Berry Gordy", and
                                             "Detroid Record Co., L.P."
849 UMG_00019883   UMG_00020140      6/30/93 Asset Purchase Agreement between            172-1           X
                                             "Motown Record Company, L.P." and
                                             "MRAC, L.P."
850 UMG_00013076   UMG_00013080      9/20/94 Certificate of Incorporation of "Def Jam    172-1           X
                                             Records, Inc."
851 UMG_00013088   UMG_00013093     12/26/02 Written Consent of Sole Stockholder of      172-1           X
                                             "Def Jam Records, Inc."
852 UMG_00012967   UMG_00012970     12/14/05 Sale Agreement between "Interscope          172-1           X
                                             Records", "Andre Romell Young",
                                             "ARY Inc.", and "Interscope Records" a
                                             division of "UMG Recordings, Inc."
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 30 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                      ECF Expects May                Date
PX     Beg Bates     End Bates        Date            Document Description             No. to Offer Offer Admitted Admitted
853 UMG_00018746   UMG_00018750     12/14/05 Contribution Agreement between          172-1           X
                                             "Interscope Records", "Andre Romell
                                             Young", "ARY Inc.", and "Interscope
                                             Records" a division of "UMG
                                             Recordings, Inc."
854 UMG_00018751   UMG_00018767     7/27/10 Contribution Agreement between           172-1           X
                                            "Interscope Records", "Andre Romell
                                            Young", "ARY Inc.", and "Interscope
                                            Records" a division of "UMG
                                            Recordings, Inc."
855 UMG_00018770   UMG_00018784     10/24/00 Amended and Restated Memorandum of 172-1                X
                                             Agreement between "Interscope
                                             Records", "Andre Romell Young",
                                             "ARY Inc.", and "Interscope Records" a
                                             division of "UMG Recordings, Inc."
856 UMG_00019687   UMG_00019693     3/22/96 Memorandum of Agreement Between          172-1           X
                                            "Interscope Records" and "Andre
                                            Romell Young"
857 UMG_00019699   UMG_00019710     6/27/10 Joint Venture Agreement between          172-1           X
                                            "Interscope Records", "Andre Romell
                                            Young", "ARY Inc.", and "Interscope
                                            Records" a division of "UMG
                                            Recordings, Inc."
858 UMG_00019699   UMG_00019710      1/1/81  Agreement between "Casablanca           172-1           X
                                             Records and Filmworks, Inc." and
                                             "Polygram Records, Inc."
859 UMG_00019636   UMG_00019637      1/1/82 Agreement between "Casablanca            172-1           X
                                             Records, Inc." and "Polygram Records,
                                             Inc."
860 UMG_00019696   UMG_00019697     12/30/05 Certificate of Registration re "UMG     172-1           X
                                             Recordings, Inc."
861 UMG_00013099   UMG_00013144      7/8/94 Agreement between "Gasoline Alley,       172-1           X
                                             J.V." and "Bradley Nowell", "Erik
                                             Wilson", "Floyd I. Gaugh, IV."
862 UMG_00013145   UMG_00013145      9/24/15 Assignment of Assets from "MCA/G-A      172-1           X
                                             Record Ventures, Inc." and "UMG
                                             Recordings, Inc."
863 UMG_00021543   UMG_00021556               Ownership documents re "MCA/G-A",      172-1           X
                                              "Gasoline Alley JV", and "Gasoline
                                              Music Inc."
864 UMG_00021557   UMG_00021614      5/1/91   Joint Venture Agreement between        172-1           X
                                              "Gasoline Alley, Inc." and "MCA/G-A
                                              Record Ventures, Inc."
865 UMG_00016787   UMG_00016857      1/8/04   Purchase Agreement between "UMG        172-1           X
                                              Recordings, Inc.", "SKG Music LLC",
                                              "SKG Music Nashville, LLC", "SKG
                                              Music Nashville, Inc.", and
                                              "DreamWorks, LLC"
866 UMG_00018788   UMG_00018790      4/1/08 Certificate of Conversion to Limited   172-1             X
                                            Liability Company re "Capitol Records,
                                            Inc."
867 UMG_00012866   UMG_00012867     5/8/13 Fictitious Business Name Statement of 172-1               X
                                            "Capitol Records, LLC"
868 UMG_00018785   UMG_00018786     10/4/99 Fictitious Business Name Statement of 172-1              X
                                            "Capitol Records, LLC" and Affidavit
                                            of A. McMullan
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 31 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                     ECF Expects May                Date
PX     Beg Bates     End Bates       Date           Document Description              No. to Offer Offer Admitted Admitted
869 UMG_00012861   UMG_00012862     4/23/14 Application for Renewal of Registration 172-1           X
                                            of Assumed Name (Limited Liability
                                            Company) "Capitol Records, LLC"
870 UMG_00015316   UMG_00015317     3/29/13 Fictitious Business Name Statement of      172-1      X
                                            "Capitol Records, LLC"
871 UMG_00014906   UMG_00014907     1/1/16 Amendment between "Virgin Records"          172-1      X
                                            and "Thousand Mile Inc."
872 UMG_00014908   UMG_00014956     8/3/89 Agreement between "Virgin Records           172-1      X
                                            America, Inc." and "Thousand Mile,
                                            Inc."
873 UMG_00016677   UMG_00016694     4/3/06 Letter re Agreement between "Lench          172-1      X
                                            Mob Production Inc." and "EMI Music
                                            Marketing"
874 UMG_00015289   UMG_00015315     9/20/10 Letter re Agreement between "Capitol       172-1      X
                                            Records Nashville" and "Guitar Monkey
                                            Entertainment, Inc."
875 UMG_00016695   UMG_00016710             Letter re Agreement between "Capitol       172-1      X
                                            Records Nashville" and "Little Big
                                            Town"
876 UMG_00017711   UMG_00017714     8/15/11 Certificate of Merger of "Mute             172-1      X
                                            Corporation, Virgin Records America,
                                            Inc.", "Caroline Records, Inc.", "EMI
                                            Group North American Venture Fun,
                                            Inc.", and "Capitol Records, LLC"
877 UMG_00017715   UMG_00017716     9/27/16 Fictitious Business Name Statement of      172-1      X
                                            "Capitol Records, LLC"
878 UMG_00019694   UMG_00019695     3/26/07 Certificate of Ownership Merging           172-1      X
                                            "Chrysalis Recordings, Inc." and
                                            "Capitol Recordings Inc."
879 UMG_00014372   UMG_00014905     11/8/96 Purchase Agreement between "Capitol 172-1             X
                                            Records, Inc.", "Priority Records, Inc.",
                                            "Bryan Turner", and "Mark Cerami"
880 UMG_00015241   UMG_00015242     12/22/16 Certificate of Merger of "Priority        172-1      X
                                             Records, LLC", "Capitol MR Holdings
                                             Corp.", and "Capitol Records, LLC"
881 UMG_00018787   UMG_00018787      11/1/96 Certificate of Amendment to Articles of 172-1        X
                                             Incorporation of "Priority Records, Inc."
882 UMG_00021166   UMG_00021193     3/31/12 Assignment of Membership Interest   172-1             X
                                            between "EMI NA Holdings, Inc." and
                                            "EMI Deleware Holdings, Inc."
883 UMG_00016265   UMG_00016284     7/6/90 Assignment and Assumption Agreement 172-1              X
                                            between "International Record
                                            Syndicate, Inc." and "IRS Records"
884 UMG_00018793   UMG_00018806      3/19/81 Agreement of Merger of "Liberty           172-1      X
                                             Records Inc." "EMI America Records,
                                             Inc." and "Capitol Records, Inc."
885 UMG_00018880   UMG_00018880      9/2/80 Certificate of Amendment of Articles of    172-1      X
                                             Incorporation of "Liberty/United
                                             Records, Inc."
886 UMG_00018883   UMG_00018900     12/13/70 Certificate of Amendment of Articles of   172-1      X
                                             Incorporation of "United Artists Music
                                             and Records Group, Inc."
887 UMG_00017719   UMG_00017721              "Capitol Records, LLC" Filing             172-1      X
                                             Information Dept. of State
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 32 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                       ECF Expects May                Date
PX     Beg Bates      End Bates       Date              Document Description            No. to Offer Offer Admitted Admitted
888                                            Declaration of Wade Leak in Support of 172-2           X
                                               Plaintiffs' Opposition to Defendant
                                               Grande Communications Networks
                                               LLC's Motion for Summary Judgment
                                               and Plaintiffs' Cross-Motion for
                                               Summary Judgment
889                                            List of Sony plaintiffs' works in suit   172-2       X
890 SME_00001633   SME_00001634      2/9/09    Restated Statement of Partnership        172-2       X
                                               Existence of "Sony BMG Music
                                               Entertainment"
891 SME_00001635   SME_00001636      4/8/09    Merger Certification of "Sony BMG        172-2       X
                                               Management Co., LLC" with "Sony
                                               BMG Music Entertainment" under the
                                               name "Sony Music Entertainment"
892 SME_00001629   SME_00001632      8/5/04    USCO Sony Copyright Assignment           172-2       X
                                               made by "Sony Music Entertainment
                                               Inc." and "USCO Holdings Inc." in
                                               favor of "Sony BMG Music
                                               Entertainment"
893 SME_00001660   SME_00001706      12/5/07 Agreement between "Sony BMG Music          172-2       X
                                             Entertainment (UK) Limited" and "Sony
                                             BMG Music Entertainment"
894 SME_00001707   SME_00001750      4/1/12 Agreement between "Sony Music               172-2       X
                                             Entertainment UK Ltd." and "Sony
                                             Music Entertainment"
895 SME_00000613   SME_00000651      4/1/12 Agreement between "Sony Music               172-2       X
                                             Entertainment International Limited"
                                             and "Sony Music Entertainment"
896 SME_00000879   SME_00000881     12/22/87 "CBS Inc." Certificate of Recordation      172-2       X
897 SME_00000882   SME_00000883     12/18/90 Certificate of Incorporation of "Sony      172-2       X
                                             Music Entertainment, Inc."
898 SME_00000441   SME_00000497      2/1/13 Agreement between "Daft Life Limited"       172-2       X
                                             and "Columbia Records" a division of
                                             "Sony Music Entertainment"
899 SME_00001166   SME_00001252      1/1/91    Agreement between "Sony Software       172-2         X
                                               Corporation","Sony Music" a group of
                                               "Sony Music Entertainment Inc."
                                               "Entirely New Ventures, Inc." and "MJJ
                                               Ventures, Inc."
900 SME_00001253   SME_00001272      8/1/01    First Revised Memorandum of              172-2       X
                                               Recording Agreement between "MJJ
                                               Productions Inc." "MJJ Ventures, Inc."
                                               and "Sony Music Entertainment"
901 SME_00001273   SME_00001333     12/31/90   Memorandum of Recording Agreement        172-2       X
                                               between "MJJ Productions Inc." and
                                               "CBS Records" a Division of "CBS
                                               Records Inc."
902 SME_00001574   SME_00001610     2/13/13    Agreement between "RCA Records" a        172-2       X
                                               Division of "Sony Music Entertainment"
                                               and "Sia"
903 SME_00000902   SME_00000905     10/23/13   Agreement between "Rubyworks             172-2       X
                                               Limited" and "Columbia Records" a
                                               Division of "Sony Music Entertainment"
904 SME_00000906   SME_00000976     10/23/13   Agreement between "Rubyworks             172-2       X
                                               Limited" and "Columbia Records" a
                                               Division of "Sony Music Entertainment"
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 33 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                     ECF Expects May                Date
PX     Beg Bates      End Bates       Date            Document Description            No. to Offer Offer Admitted Admitted
905 SME_00001613   SME_00001626      9/4/15   Agreement between "Simon Cowell",     172-2           X
                                              "Maidmetal Limited", "Sony Music
                                              Entertainment", "Sony Music
                                              Entertainment UK Limited", "Millforth
                                              Limited", "Sir Philip Green" with
                                              Respect to "SyCo Entertainment
                                              Limited"
906 SME_00005856   SME_00005910      7/1/04   Agreement between "The RCA Music      172-2         X
                                              Group" a Unit of "BMG Music" and
                                              "Pariah Dogs LLC"
907 SME_00000652   SME_00000714      2/22/08 Agreement between "XL Recordings       172-2         X
                                             Limited" and "Sony Music" a Label
                                             Group of "Sony BMG Music
                                             Entertainment"
908 SME_00000727   SME_00000776       2005   Agreement between "The RCA Music       172-2         X
                                             Group" a Unit of "Sony BMG Music
                                             Entertainment" and "19 Recordings
                                             Limited"
909 SME_00000846   SME_00000847      3/21/06 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Music Group" a Unit of "Sony BMG
                                             Music Entertainment"
910 SME_00000848   SME_00000849     12/19/07 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Music Group" a Unit of "Sony BMG
                                             Music Entertainment"
911 SME_00001030   SME_00001089      9/25/02 Agreement between "The RCA Records     172-2         X
                                             Label" a Unit of "BMG Music" and "19
                                             Recordings Limited"
912 SME_00001097   SME_00001098      3/24/05 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Music Group" a Unit of "Sony BMG
                                             Music Entertainment"
913 SME_00001099   SME_00001100      6/25/09 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "RCA/JIVE" a
                                             Label Group of "Sony Music
                                             Entertainment"
914 SME_00001104   SME_00001106      8/28/03 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Records Label" a Unit of "BMG
                                             Entertainment"
915 SME_00001107   SME_00001111      8/28/03 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Records Label" a Unit of "BMG
                                             Entertainment"
916 SME_00001119   SME_00001132      8/24/07 Letter re Agreement between "19        172-2         X
                                             Recordings Limited" and "The RCA
                                             Records Label" a Unit of "BMG Music"
917 SME_00001133   SME_00001135     1/27/12 Letter re Agreement between "19         172-2         X
                                            Recordings Limited" and "RCA
                                            Records" a divison of "Sony Music
                                            Entertainment"
918 SME_00005824   SME_00005828     9/6/12 Letter re Agreement between "19          172-2         X
                                            Recordings Limited" and "RCA
                                            Records" a divison of "Sony Music
                                            Entertainment"
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 34 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                         ECF Expects May                Date
PX     Beg Bates      End Bates       Date            Document Description                No. to Offer Offer Admitted Admitted
919 SME_00005829   SME_00005831      3/22/05 Letter re Agreement between "19            172-2           X
                                             Recordings Limited" and "The RCA
                                             Music Group" a Unit of "Sony BMG
                                             Music Entertainment"
920 SME_00005843   SME_00005845      6/20/11 Letter re Agreement between "19            172-2           X
                                             Recordings Limited" and "RCA/JIVE" a
                                             Label Group of "Sony Music
                                             Entertainment"
921 SME_00005846   SME_00005848     11/19/13 Letter re Agreement between "19            172-2           X
                                             Recordings Limited" and "RCA
                                             Records" a division of "Sony Music
                                             Entertainment"
922 SME_00005911   SME_00005964      7/6/04 Letter re Agreement between "19             172-2           X
                                             Recordings Limited" and "RCA
                                             Records" a division of "Sony Music
                                             Entertainment"
923 SME_00005965   SME_00006013      5/26/04 Agreement between "The RCA Music           172-2           X
                                             Group" a Unit of "BMG Music" and "19
                                             Recordings Limited"
924 SME_00006014   SME_00006015      6/5/07 Letter re Agreement between "19             172-2           X
                                             Recordings Limited" and "The RCA
                                             Music Group" a Unit of "Sony BMG
                                             Music Entertainment"
925 SME_00000388   SME_00000399      4/30/09 Amended business certificate of "BMG       172-2           X
                                             Music" adding "Sony Music
                                             Entertainment" as partner and removing
                                             "Sony BMG Music Entertainment"
926 SME_00005849   SME_00005851      7/28/99 Corporation certificate of "Bertelsman,    172-2           X
                                             Music Group, Inc." with assumed name
                                             "BMG Entertainment"
927 SME_00001459   SME_00001466      1/30/07 Letter re Agreement between "Roswell       172-2           X
                                             Records, Inc." and "The RCA Records
                                             Label"
928 SME_00001471   SME_00001522     12/31/11 Agreement between "Roswell Records,        172-2           X
                                             Inc." and "RCA Records" a Division of
                                             "Sony Music Entertainment"
929 SME_00001523   SME_00001551      7/13/99 Agreement between "Roswell Records,        172-2           X
                                             Inc." and "The RCA Records Label" a
                                             Unit of "BMG Entertainment"
930 SME_00001552   SME_00001567      8/16/02 Letter re Agreement between "Roswell       172-2           X
                                             Records, Inc." and "The RCA Records
                                             Label" a Unit of "BMG Music"
931 SME_00000400   SME_00000425      9/24/79 Certificate of Incorporation of "NBRC      172-2           X
                                             Inc." and "Arista Records, Inc"
932 SME_00000512   SME_00000605      7/31/98 Agreement between "Profile Records,        172-2           X
                                             Inc." and "Arista Records, Inc."
933 SME_00000498   SME_00000511      9/26/89 Certificate of Incorporation of "La Face   172-2           X
                                             Records, Inc."
934 SME_00001751   SME_00001754      7/30/04 Certificate of Merger of "Zomba            172-2           X
                                             Records Corporation" and "Zomba
                                             Recording LLC"
935 UMG_00017414   UMG_00017415      8/7/13 Certificate of Amendment of Articles of     172-1           X
                                             Incorporation for "Capitol Christian
                                             Music Group, Inc."
936 UMG_00017418   UMG_00017418      3/31/95 Certificate of Amendment of Articles of    172-1           X
                                             Incorporation for "EMI Christian Music
                                             Group, Inc."
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 35 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                            ECF Expects May                Date
PX     Beg Bates      End Bates      Date           Document Description                     No. to Offer Offer Admitted Admitted
937                                 9/14/18 Declaration of Steven Poltorak in              180-1           X
                                            Support of Plaintiffs' Opposition to
                                            Defendant Grande Communications
                                            Networks LLC's Motion for Summary
                                            Judgment and Plaintiffs' Cross-Motion
                                            for Summary Judgment
938                                            List of Warner Bros. plaintiffs' works in   180-1           X
                                               suit
939 WBR_00000937   WBR_00000951      8/1/73    Agreement between "Bill Ham" and            180-1           X
                                               "London Records, Inc."
940 WBR_00000957   WBR_00000990      9/1/78    Agreement between "Warner Bros.             180-1           X
                                               Records Inc." and "B.H. Associates"
941 WBR_00000991   WBR_00000992     3/27/79    Assignment of Copyright to "Warner          180-1           X
                                               Bros. Records Inc."
942 WBR_00000993   WBR_00000996     7/14/06    Partnership Agreement of "Maverick          180-1           X
                                               Partner Inc." and "SRR/MDM Venture
                                               Inc."
943 WBR_00000997   WBR_00000998     11/14/16   Unanimous Written Consent of the Sole       180-1           X
                                               Stockholder in Lieu of Annual Meeting
                                               of "SR/MDM Venture Inc."
944 WBR_00000999   WBR_00001000     11/23/15   Unanimous Written Consent of the Sole       180-1           X
                                               Stockholder in Lieu of Annual Meeting
                                               of "SR/MDM Venture Inc."
945 WBR_00001001   WBR_00001002     11/23/15   Unanimous Written Consent of the Sole       180-1           X
                                               Stockholder in Lieu of Annual Meeting
                                               of "SR/MDM Venture Inc."
946 WBR_00003770   WBR_00003772      7/7/06    Stock Sale Values and Agreement             180-1           X
                                               between "Maverick Partner Inc." and "
                                               SR/MDM Ventures Inc."
947 WBR_00003775   WBR_00003777     11/21/91   Stock Sale Values and Agreement             180-1           X
                                               between "Maverick Partner Inc." and "
                                               SR/MDM Ventures Inc."
948 WBR_00001125   WBR_00001127     11/28/12   Letter re Agreement between "OVO            180-1           X
                                               Sound" and "Warner Bros. Records
                                               Inc."
949 WBR_00001128   WBR_00001172     11/30/12   Agreement between "Warner Bros.             180-1           X
                                               Records Inc." and "Partyomo Ltd."
950 WBR_00004009   WBR_00004012     11/28/12   Letter re Agreement between "OVO            180-1           X
                                               Sound" and "Warner Bros. Records
                                               Inc."
951 WBR_00004013   WBR_00004015     10/26/87   Certificate of Assumed Name of              180-1           X
                                               "Reprise Records"
952 WBR_00004016   WBR_00004017     9/15/87    Fictitious Business Name Statement of       180-1           X
                                               "Warner Bros. Records Inc."
953 WBR_00001274   WBR_00001314     9/15/78    Assets Purchase Agreement between           180-1           X
                                               "WBR/SIRE Ventures Inc." and "Sire
                                               Records, Inc."
954 WBR_00001315   WBR_00001334     2/10/81    Purchase Agreement between                  180-1           X
                                               "WBR/SIRE Ventures Inc." and "Sire
                                               Records, Inc."
955 WBR_00001660   WBR_00001661     11/23/15   Unanimous Written Consent of the Sole       180-1           X
                                               Stockholder in Lieu of Annual Meeting
                                               of "Tommy Boy Music, Inc."
956 WBR_00004018   WBR_00004021     7/31/86    Stock Sale Receipt between "Tommy           180-1           X
                                               Boy Music, Inc." and "Warner Bros.
                                               Records Inc."
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 36 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                        ECF Expects May                Date
PX     Beg Bates     End Bates        Date            Document Description               No. to Offer Offer Admitted Admitted
957 WBR_00001662   WBR_00001715      9/19/77 Agreement between "WEA Records            180-1           X
                                             B.V." and "Roderick Stewart"
958 WBR_00001716   WBR_00001738      10/1/77 License Agreement between "WEA            180-1           X
                                             Records B.V." and "Warner Bros.
                                             Records Inc."
959 WBR_00001739   WBR_00001741      1/1/80 Letter re Agreement between "WEA           180-1           X
                                             Records B.V." and "Warner Bros.
                                             Records Inc."
960 WBR_00001742   WBR_00001790     11/24/81 Agreement between "WEA Records            180-1           X
                                             Limited" and "Pretenders Limited"
961 WBR_00001800   WBR_00001801      1/6/83 Letter re Agreement between "WEA           180-1           X
                                             Records Limited" and "Pretenders
                                             Limited"
962 WBR_00001804   WBR_00001808      3/29/83 Supplemental Agreement between            180-1           X
                                             "WEA Records Limited" and
                                             "Pretenders Limited"
963 WBR_00001819   WBR_00001820     10/11/83 Letter re Agreement between "WEA          180-1           X
                                             Records Limited" and "Pretenders
                                             Limited"
964 WBR_00003972   WBR_00003972      6/4/13 Certificate of Incorporation on Change     180-1           X
                                             of Name of "Parlophone Records
                                             Limited"
965 WBR_00003789   WBR_00003882      9/27/99 Agreement between "Giant Records"         180-1           X
                                             and "Blake Shelton"
966 WBR_00003885   WBR_00003889      8/8/11 Letter re Agreement between "Warner        180-1           X
                                             Bros. Records Inc." and "Blake Shelton"
967 WBR_00003890   WBR_00003891     10/26/04 Letter re Agreement between "Warner       180-1           X
                                             Bros. Records Inc." and "Blake Shelton"
968 WBR_00000220   WBR_00000290      3/16/15 Letter re Agreement between "Atlantic     180-1           X
                                             Recording Corporation" and "YSL
                                             Enterprises LLC"
969 WBR_00000377   WBR_00000402      6/18/12 Letter re Agreement between "Artist       180-1           X
                                             Partner Group, Inc." and "Atlantic
                                             Recording Corporation"
970 WBR_00000527   WBR_00000562     11/23/05 Letter re Agreement between "Gnarles      180-1           X
                                             Barkley" and "DLJ Music Partners"
                                             "Downtown Records, Inc."
971 WBR_00000563   WBR_00000565      4/18/06 Letter re Agreement between "Gnarles      180-1           X
                                             Barkley" and "Alternative Distribution
                                             Alliance" and "Atlantic Recording
                                             Corporation"
972 WBR_00003962   WBR_00003963              NYS Department of State Entity            180-1           X
                                             Information re "Downtown Music LLC"
973 WBR_00000801   WBR_00000858     10/23/08 Agreement between "Atlantic Recording 180-1               X
                                             Corporation" and "Home Grown Music
                                             Inc."
974 WBR_00000859   WBR_00000862      3/8/11 Letter re Agreement between "Atlantic 180-1                X
                                             Recording Corporation" and "No
                                             Reserve, Inc." successor-in-interest of
                                             "Home Grown Music Inc."
975 WBR_00000863   WBR_00000924      5/9/12 Letter re Agreement between "Atlantic 180-1                X
                                            Recording Corporation" and "Infectious
                                            Music Limited"
976 WBR_00001003   WBR_00001018     2/18/11 Letter re Agreement between "Maybach 180-1                 X
                                            Music Group, LLC" and "Warner Bros.
                                            Records Inc."
           Case 1:17-cv-00365-DAE-AWA Document 302-4 Filed 01/28/20 Page 37 of 37
                                              PLAINTIFFS' EXHIBIT LIST
                         UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                        Civil Action No. 1:17-cv-00365-DAE-AWA


                                                                                            ECF Expects May                Date
PX     Beg Bates     End Bates        Date              Document Description                 No. to Offer Offer Admitted Admitted
977 WBR_00001019   WBR_00001060      5/2/11    Agreement between "Warner Bros.             180-1           X
                                               Records Inc." and "Dream Chaser
                                               Records, Inc."
978 WBR_00001061   WBR_00001064      5/2/11    Letter re Agreement between "Meek           180-1           X
                                               Mill" and "Warner Bros. Records Inc."
979 WBR_00001065   WBR_00001066     5/13/12    Letter re Agreement between "Maybach        180-1           X
                                               Music Group, LLC" and "Warner Bros.
                                               Records Inc."
980 WBR_00001067   WBR_00001078     11/5/13    Letter re Agreement between "Maybach        180-1           X
                                               Music Group, LLC" and "Warner Bros.
                                               Records Inc."
981 WBR_00001079   WBR_00001120     4/27/11    Agreement between "Warner Bros.             180-1           X
                                               Records Inc." and "Wale Music, LLC"
982 WBR_00001121   WBR_00001124      4/5/15    Letter re Agreement between "Warner         180-1           X
                                               Bros. Records Inc." and "Wale Music,
                                               LLC"
983 WBR_00001423   WBR_00001434     1/31/06    Letter re Agreement between "Slip-N-        180-1           X
                                               Slide Enterprises, Inc.", "Slip 'N' Slide
                                               Records, Inc.", and "Atlantic Recording
                                               Corporation"
984 WBR_00004155   WBR_00004170     4/11/05    Agreement re Agreement between "Slip-       180-1           X
                                               N-Slide Enterprises", "Slip 'N' Slide
                                               Records, Inc.", and "Atlantic Recording
                                               Corporation"
985 WBR_00000575   WBR_00000576     7/13/09    "Warner Communications Inc."                180-1           X
                                               Assistant Secretarial Certificate of
                                               "Janice Cannon"
986 WBR_00004150   WBR_00004150      3/4/88    Fictitious Business Name Statement of       180-1           X
                                               "Warner Communications Inc."
987 WBR_00004213   WBR_00004363     2/22/02    Agreement for Purchase of Assets            180-1           X
                                               between "Rhino Entertainment
                                               Company" and "Chicago Records, Inc."
988 WBR_00004199   WBR_00004203      5/8/89    Agreement for Purchase of Assets            180-1           X
                                               between "ABZ Music Corporation",
                                               "EMI Records Limited", and "Rhino
                                               Records, Inc."
989 WBR_00003892   WBR_00003961     12/31/12   Agreement between "EMI Records              180-1           X
                                               Limited" and "Jones/Tintoretto
                                               Entertainment Company LLC"
990 WBR_00003978   WBR_00003986     9/25/15 Deed of Assignment re "Chrysalis               180-1           X
                                            Records Limited" and "Parlophone
                                            Records Limited"
991 WBR_00003973   WBR_00003975     7/1/16 License Agreement between "Grateful             180-1           X
                                            Dead Productions" and "Rhino
                                            Entertainment Company" a subsidiary of
                                            "Warner Music Group Corp."
992 WBR_00001437   WBR_00001471     6/26/98 Letter re Agreement between "The All           180-1           X
                                            Blacks U.S.A., Inc." and "Slipknot"
993 WBR_00001476   WBR_00001485     7/18/11 Sale and Purchase Agreement between            180-1           X
                                            "The All Blacks B.V." and "Roadrunner
                                            Records, Inc."
